Exhibit 10.24

CABOT OIL & GAS CORPORATION

SAVINGS INVESTMENT PLAN

(As Amended and Restated Effective as of January 1, 2009)

 

(i)



--------------------------------------------------------------------------------

Exhibit 10.24

 

CABOT OIL & GAS CORPORATION

SAVINGS INVESTMENT PLAN

(As Amended and Restated Effective as of January 1, 2009)

I N D E X

 

          Page

ARTICLE I

   DEFINITIONS    2

1.1

   Account    2

1.2

   Affiliate    2

1.3

   After-Tax Contributions    2

1.4

   After-Tax Contribution Election    2

1.5

   After-Tax Contribution Account    2

1.6

   Authorized Leave of Absence    2

1.7

   Beneficiary    2

1.8

   Board of Directors    2

1.9

   Catch-Up Contribution    2

1.10

   Code    2

1.11

   Committee    2

1.12

   Company    2

1.13

   Company Stock    3

1.14

   Company Stock Fund    3

1.15

   Compensation    3

1.16

   Contribution    3

1.17

   Default Investment Fund    3

1.18

   Effective Date    3

1.19

   Employee    3

1.20

   Employer    4

1.21

   Employer Contribution Account    4

1.22

   Employment Year    4

1.23

   Entry Date    4

1.24

   ERISA    4

1.25

   ESOP    4

1.26

   ESOP Account    4

1.27

   Fiduciaries    4

1.28

   Forfeiture    4

1.29

   Hour(s) of Service    4

1.30

   Income of the Trust Fund    5

1.31

   Investment Fund(s)    5

1.32

   Leased Employee    5

1.33

   Member    5

1.34

   1976 Plan    5

1.35

   Plan    6

1.36

   Plan Year    6

1.37

   Pre-Tax Contribution    6

 

i



--------------------------------------------------------------------------------

Exhibit 10.24

 

1.38

   Pre-Tax Contribution Account    6

1.39

   Pre-Tax Contribution Election    6

1.40

   Prior Plan    6

1.41

   Profit-Sharing Plan Account    6

1.42

   Retirement Date    6

1.43

   Rollover Account    6

1.44

   Rollover Contribution    6

1.45

   Service    6

1.46

   Total and Permanent Disability    6

1.47

   Trust    7

1.48

   Trust Agreement    7

1.49

   Trust Fund    7

1.50

   Trustee    7

1.51

   Valuation Date    7

1.52

   Vesting Service    7

1.53

   Year of Service    7

ARTICLE II

   ADMINISTRATION OF THE PLAN    8

2.1

   Allocation of Responsibility Among Fiduciaries for Plan and Trust
Administration    8

2.2

   Appointment of Committee    8

2.3

   Records and Reports of the Committee    9

2.4

   Committee Determinations    9

2.5

   Committee Action    10

2.6

   Committee Disqualification    10

2.7

   Committee Compensation and Expenses    10

2.8

   Committee Liability    11

2.9

   Employee Information from Employer    11

2.10

   Uniform Administration    11

2.11

   Reporting Responsibilities    11

2.12

   Disclosure Responsibilities    11

2.13

   Statements    12

2.14

   Annual Audit    12

2.15

   Funding Policy    12

2.16

   Presenting Claims for Benefits    12

2.17

   Claims Review Procedure    14

ARTICLE III

   PARTICIPATION AND SERVICE    18

3.1

   Eligibility for Participation    18

3.2

   Notification of Eligible Employees    18

3.3

   Applications by Employees    18

3.4

   Authorized Absences    18

3.5

   Break in Service    19

3.6

   Participation and Vesting Service Upon Re-employment Before a Break in
Service    19

3.7

   Participation and Vesting Service Upon Re-employment After a Break in Service
   19

 

(ii)



--------------------------------------------------------------------------------

Exhibit 10.24

 

3.8

   Vesting Service    20

3.9

   Transferred Members    20

3.10

   Special Eligibility and Vesting for Certain Employees    20

3.11

   Automatic Vesting Service    21

3.12

   Qualified Military Service    21

ARTICLE IV

   CONTRIBUTIONS AND FORFEITURES    22

4.1

   Pre-Tax Contributions    22

4.2

   After-Tax Contributions    23

4.3

   Catch-Up Contributions    23

4.4

   Employer Contributions    24

4.5

   Employer Contributions and Pre-Tax Contributions to Be Tax Deductible    24

4.6

   Suspension of Contributions    24

4.7

   Delivery to Trustee    24

4.8

   Application of Funds    24

4.9

   Rollover Contributions    25

4.10

   Disposition of Forfeitures    26

4.11

   Contributions Generally Irrevocable    26

ARTICLE V

   MEMBER ACCOUNTS    27

5.1

   Individual Accounts    27

5.2

   Account Adjustments    27

5.3

   Recognition of Different Investment Funds    28

5.4

   Valuation of Trust Fund    28

ARTICLE VI

   WITHDRAWALS AND LOANS    29

6.1

   Withdrawals from Profit-Sharing Plan Account    29

6.2

   Withdrawals of Amounts from After-Tax Contribution Account    31

6.3

   Withdrawals of Amounts from Pre-Tax Account    31

6.4

   Withdrawals from Employer Contribution, ESOP and Rollover Accounts    31

6.5

   Loans to Members    31

ARTICLE VII

   MEMBERS’ BENEFITS    34

7.1

   Retirement of Members on or after Retirement Date    34

7.2

   Disability of Members    34

7.3

   Death of Members    34

7.4

   Other Termination of Service    34

7.5

   Valuation Dates Determinative of Member’s Rights    35

7.6

   Vesting for Certain Employees    35

ARTICLE VIII

   PAYMENT OF BENEFITS    36

8.1

   Payment of Benefits    36

8.2

   Distribution Upon Death    37

8.3

   Required Minimum Distributions    38

8.4

   Disputed Benefits    40

8.5

   Member’s Right to Transfer Eligible Rollover Distribution    40

8.6

   Non-Spouse Beneficiary Rollovers    42

 

(iii)



--------------------------------------------------------------------------------

Exhibit 10.24

 

ARTICLE IX

   TRUST AGREEMENT; INVESTMENT FUNDS; INVESTMENT DIRECTIONS    43

9.1

   Trust Agreement    43

9.2

   Investment Funds    43

9.3

   Investment Directions of Members    43

9.4

   Change of Investment Directions    43

9.5

   Benefits Paid Solely from Trust Fund    43

9.6

   Committee Directions to Trustee    44

9.7

   Authority to Designate Investment Manager    44

9.8

   Liquidation of Cabot MicroElectronics Stock    44

ARTICLE X

   ADOPTION OF PLAN BY OTHER ORGANIZATIONS; SEPARATION OF THE TRUST FUND;
AMENDMENT AND TERMINATION OF THE PLAN; DISCONTINUANCE OF CONTRIBUTIONS TO THE
TRUST FUND    45

10.1

   Adoptive Instrument    45

10.2

   Separation of the Trust Fund    45

10.3

   Voluntary Separation    45

10.4

   Amendment of the Plan    46

10.5

   Acceptance or Rejection of Amendment by Employers    46

10.6

   Termination of the Plan    46

10.7

   Liquidation and Distribution of Trust Fund upon Termination    47

10.8

   Effect of Termination or Discontinuance of Contributions    47

10.9

   Merger of Plan with Another Plan    47

10.10

   Consolidation or Merger with Another Employer    48

ARTICLE XI

   MISCELLANEOUS PROVISIONS    49

11.1

   Terms of Employment    49

11.2

   Controlling Law    49

11.3

   Invalidity of Particular Provisions    49

11.4

   Non-Alienation of Benefits    49

11.5

   Payments in Satisfaction of Claims of Members    49

11.6

   Payments Due Minors and Incompetents    49

11.7

   Impossibility of Diversion of Trust Fund    50

11.8

   Evidence Furnished Conclusive    50

11.9

   Copy Available to Members    50

11.10

   Unclaimed Benefits    50

11.11

   Headings for Convenience Only    51

11.12

   Successors and Assigns    51

ARTICLE XII

   LIMITATION ON BENEFITS    52

12.1

   Maximum Permissible Amount and Incorporation of Code Section 415 by Reference
   52

12.2

   Definitions    53

12.3

   Prospective Reduction of Member Contributions    55

12.4

   Excess Amounts and EPCRS    55

 

(iv)



--------------------------------------------------------------------------------

Exhibit 10.24

 

ARTICLE XIII

   TOP-HEAVY PLAN REQUIREMENTS    56

13.1

   General Rule    56

13.2

   Vesting Provisions    56

13.3

   Minimum Contribution Percentage    56

13.4

   Limitation on Compensation    57

13.5

   Coordination With Other Plans    57

13.6

   Distributions to Certain Key Employees    58

13.7

   Determination of Top-Heavy Status    58

ARTICLE XIV

   TESTING OF CONTRIBUTIONS    62

14.1

   Definitions    62

14.2

   Actual Deferral Percentage Test    64

14.3

   Excess Contributions    65

14.4

   Actual Contribution Percentage Test    66

14.5

   Excess Aggregate Contributions    67

 

(v)



--------------------------------------------------------------------------------

Exhibit 10.24

 

CABOT OIL & GAS CORPORATION SAVINGS INVESTMENT PLAN

(As Amended and Restated Effective as of January 1, 2009)

Recitals

WHEREAS, effective October 1, 1976, Cabot Oil & Gas Corporation, a Delaware
corporation (the “Company”), adopted the Cabot Corporation Profit Sharing and
Savings Plan and its related trust for the benefit of the eligible employees of
the Company and its adopting subsidiaries (the “1976 Plan”); and

WHEREAS, effective January 1, 1991, the Company established the Cabot Oil & Gas
Corporation Savings Investment Plan (the “1991 Plan”) as the successor to the
1976 Plan and the Cabot Corporation Employee Stock Ownership Plan; and

WHEREAS, effective January 1, 2001, the Company amended and restated the 1991
Plan to incorporate all prior amendments and changes required by certain
legislative acts and to make certain other changes (the “2001 Plan”); and

WHEREAS, effective January 1, 2006, the Company amended and restated the 2001
Plan to incorporate all prior amendments and such changes deemed necessary or
appropriate as a result of the enactment of the Economic Growth and Tax Relief
Reconciliation Act of 2001 and the promulgation of the final Treasury
Regulations under Code Sections 401(k) and 401(m) (the “Prior Plan”); and

WHEREAS, the Board of Directors of the Company has determined that it is
necessary and appropriate to amend and restate the Prior Plan, effective as of
January 1, 2009 (the “Effective Date”), to incorporate all prior amendments and
to make such changes made necessary or appropriate as a result of the enactment
of the Pension Protection Act of 2006 and certain other changes, with the
amended and restated plan to be referred to as the “Plan”; and

WHEREAS, the provisions of the Plan shall apply to each Member who continues his
Service (as such terms are defined herein) on and after the Effective Date and,
except as otherwise expressly set forth herein, the rights and benefits, if any,
of a Member who terminated his Service prior to the Effective Date shall be
determined under the provisions of the applicable prior plan in effect on the
date of his termination of Service; and

WHEREAS, the Plan and the related Trust are intended to meet the requirements of
Sections 401(a), 401(k) and 501(a) of the Internal Revenue Code of 1986, as
amended, and the Employee Retirement Income Security Act of 1974, as amended;

 

1



--------------------------------------------------------------------------------

Exhibit 10.24

 

NOW, THEREFORE, the Company hereby amends, restates and continues the Cabot
Oil & Gas Corporation Savings Investment Plan, effective January 1, 2009, to
read as follows:

ARTICLE I

DEFINITIONS

As used in this Plan, the following words and phrases shall have the following
meanings unless the context clearly requires a different meaning:

1.1 Account: Any of the accounts maintained for each Member pursuant to
Section 5.1 or all such accounts collectively, as the context requires.

1.2 Affiliate: A corporation or other trade or business which, together with an
Employer, is “under common control” within the meaning of Section 414(b) or (c),
as modified by Section 415(h) of the Code; any organization (whether or not
incorporated) which is a member of an “affiliated service group” within the
meaning of Section 414(m) of the Code that includes an Employer; and any other
entity required to be aggregated with an Employer pursuant to regulations under
Section 414(o) of the Code.

1.3 After-Tax Contributions: The amount contributed by a Member pursuant to
Section 4.2.

1.4 After-Tax Contribution Election: An election by a Member directing the
Employer to withhold a percentage of his current Compensation from his paychecks
on an after-tax basis and to contribute such withheld amount to the Plan as an
After-Tax Contribution, pursuant to the terms of Section 4.1(b).

1.5 After-Tax Contribution Account: The separate account maintained for a Member
to record his After-Tax Contributions to the Plan and adjustments relating
thereto.

1.6 Authorized Leave of Absence: Any absence authorized by the Member’s Employer
in accordance with its standard personnel practices, provided that all persons
under similar circumstances must be treated alike in the granting of such
Authorized Leaves of Absence and, further, that the Member returns within the
period of authorized absence.

1.7 Beneficiary: The natural person or persons, or the trustee of an inter vivos
trust for the benefit of natural persons, entitled to receive a Member’s death
benefits under the Plan.

1.8 Board of Directors: The Board of Directors of the Company.

1.9 Catch-Up Contribution: A pre-tax contribution made pursuant to Code
Section 414(v) by a Member who is age 50 or older.

1.10 Code: The Internal Revenue Code of 1986, as amended.

1.11 Committee: The Committee that administers the Plan, as set forth in Article
II.

1.12 Company: Cabot Oil & Gas Corporation, a Delaware corporation, its
predecessors and successors.

 

2



--------------------------------------------------------------------------------

Exhibit 10.24

 

1.13 Company Stock: Common stock or convertible preferred stock of the Company
which is readily tradable on an established securities market.

1.14 Company Stock Fund: The Investment Fund that holds the portion of the
Accounts invested in Company Stock.

1.15 Compensation: The total non-deferred remuneration actually paid to a Member
by the Employer for personal services rendered as an Employee, as reported on
the Member’s Federal Income Tax Withholding Statement (Form W-2 or its
subsequent equivalent) during the applicable Plan Year and any amounts by which
a Member’s normal remuneration is reduced pursuant to a voluntary salary
reduction plan qualified under Section 125 of the Code, a qualified
transportation fringe under Section 132(f) of the Code or a cash-or-deferred
plan qualified under Section 401(k) of the Code, including salary, wages,
overtime payments, and annual, discretionary and sign-on bonuses, but excluding
any amounts contributed by or on behalf of an Employer to this Plan or any other
employee benefit plan sponsored by the Company, non-deductible moving expenses,
disability pay (both short-term and long-term), any income arising from the
exercise of a stock option or from the receipt of a restricted stock award,
reimbursements, expense allowances, severance pay (whether periodic or in a lump
sum), taxable fringe benefits, waiver benefits, deductible payments under
Section 105(h) of the Code, taxable group-term life insurance benefits,
retention and relocation bonuses, and any benefits payable or paid under the
Cabot Oil & Gas Corporation Supplemental Employee Incentive Plan or any
substantially similar plan established by the Employer, including but not
limited to, the Cabot Oil & Gas Corporation Supplemental Employee Incentive Plan
II. The Compensation of a Member as reflected on the books and records of the
Employer shall be conclusive.

Notwithstanding anything herein to the contrary, in no event shall the
Compensation taken into account under the Plan for any Employee exceed $200,000
or such other amount provided under Section 401(a)(17) of the Code, as adjusted
for cost-of-living increases in accordance with Section 401(a)(17)(B) of the
Code (with such amount adjusted to $245,000 for the 2009 Plan Year). The books
and records of the Employer shall be conclusive with respect to the Compensation
of the respective Members.

1.16 Contribution: Any amount contributed to the Trust Fund pursuant to the
provisions of this Plan, by an Employer or by a Member out of his Compensation.

1.17 Default Investment Fund: An Investment Fund or Funds, specified by the
Committee from time to time, that satisfies the requirements of a “qualified
default investment alternative” under the regulations and other guidance issued
by the Department of Labor under ERISA Sections 404(c) and 514(e).

1.18 Effective Date: January 1, 2009, the effective date of the Plan as amended
and restated herein, unless otherwise specified herein.

1.19 Employee: Any person who is employed by an Employer, including any Leased
Employee performing services for an Employer. Notwithstanding the foregoing, the
term “Employee” shall not apply to any person who (i) is not treated as an
employee on the books and records of the Employer or (ii) is designated or
treated by the Employer as an independent contractor.

 

3



--------------------------------------------------------------------------------

Exhibit 10.24

 

1.20 Employer: The Company, its successors, and any eligible organization which
shall adopt this Plan pursuant to the provisions of Article X, and the
successors, if any, to such organization.

1.21 Employer Contribution Account: The account maintained for a Member to
record his share of the Contributions of his Employer and adjustments relating
thereto.

1.22 Employment Year: The twelve consecutive month period determined from the
Employee’s first performance of an Hour of Service and subsequent twelve-month
periods beginning on the first anniversary of such Employee’s performance of
such Hour of Service; provided, however, that in the case of any Employee who
incurs a Break in Service, upon such Employee’s re-employment his Employment
Year shall be deemed to commence on the date he first performs an Hour of
Service after such Break in Service.

1.23 Entry Date: The first day of each calendar month and any such other date as
determined by the Committee, communicated to the Employees and applied in a
uniform and non-discriminatory manner thereafter.

1.24 ERISA: The Employee Retirement Income Security Act of 1974, as amended.

1.25 ESOP: The Cabot Corporation Employee Stock Ownership Plan, as effective
December 31, 1990.

1.26 ESOP Account: The account maintained for a Member who participated in the
ESOP to record his contributions transferred from the ESOP to this Plan and
adjustments relating thereto. A Member shall be eligible to transfer the assets
held in his ESOP Account to other Investment Funds provided under the Plan or to
borrow assets from such account as provided under Section 6.5 of the Plan.

1.27 Fiduciaries: The Committee, the Trustee and any other person designated as
a Fiduciary with respect to the Plan or the Trust Agreement, but only with
respect to the specific responsibilities of each, as set forth in Article II.

1.28 Forfeiture: The portion of a Member’s Employer Contribution Account that is
forfeited because of termination of Service before full vesting. Forfeiture is
deemed to have occurred on the earlier of (a) the distribution of the entire
vested portion of the Member’s Account or (b) the last day of the Plan Year in
which the Member incurs five (5) consecutive one-year Breaks In Service.

1.29 Hour(s) of Service: An Hour of Service is each hour during an applicable
computation period for which an Employee is directly or indirectly paid, or
entitled to payment, by an Employer or an Affiliate for the performance of
duties or for any period of Authorized Leave of Absence. Moreover, an Hour of
Service is each hour, not in excess of forty hours per week, during any period
of unpaid Authorized Leave of Absence with an Employer or an Affiliate. Such
Hours of Service shall be credited to the Employee for the computation period in

 

4



--------------------------------------------------------------------------------

Exhibit 10.24

 

which such duties were performed or in which such Authorized Leave of Absence
occurred. An Hour of Service also includes each hour, not credited above, for
which back pay, irrespective of mitigation of damages, has been either awarded
or agreed to by an Employer or an Affiliate. These Hours of Service shall be
credited to the Employee for the computation period to which the award or
agreement pertains rather than the computation period in which the award,
agreement or payment is made. In determining an Employee’s total Hours of
Service during a computation period, a fraction of an hour shall be deemed a
full Hour of Service.

Instead of counting and crediting actual hours worked, for purposes of
determining the number of Hours of Service to be credited to an Employee, an
Employee may be credited with 190 Hours of Service for each calendar month
during which he has earned one Hour of Service. For purposes of determining the
number of Hours of Service to be credited for reasons other than the performance
of duties and for purposes of determining to which computation period Hours of
Service earned under any provision of this Plan are to be credited, the
provisions of Department of Labor Regulation Section 2520.200(b)-2(b) and
(c) are hereby incorporated by reference as if fully set forth herein.

Hours of Service will be credited for employment with other members of an
affiliated service group (under Code Section 414(m)), a controlled group of
corporations (under Code Section 414(b)), or a group of trades or businesses
under common control (under Code Section 414(c)), of which the Company is a
member. However, Hours of Service shall not be credited for employment with such
an affiliated service group, a controlled group, or a group of trades or
businesses prior to its becoming a member of or after its cessation of
membership in the Company’s affiliated service group, controlled group, or group
of trades or businesses. Hours of Service will be credited for any individual
considered an employee under Code Section 414(n).

1.30 Income of the Trust Fund: The net gain or loss of the Trust Fund from
investments, as reflected by interest payments, dividends, realized and
unrealized gains and losses on securities and other investment transactions and
expenses paid from the Trust Fund.

1.31 Investment Fund(s): Any of the investment funds comprising the Trust Fund,
as described in Section 9.2.

1.32 Leased Employee: Each person who is not an employee of an Employer but who
performs services for an Employer pursuant to a leasing agreement (oral or
written) between an Employer and any leasing organization, provided that such
person has performed such services for an Employer or for related persons
(within the meaning of Code Section 144(a)(3)) on a substantially full-time
basis for a period of at least one year and such services are performed under
primary direction or control by an Employer. Notwithstanding the preceding
sentence, the term “Leased Employee” shall not include any individual who is
deemed to be an employee of an Employer under Code Section 414(n)(5).

1.33 Member: An Employee who, pursuant to the provisions of Article III, has met
the eligibility requirements for participation in this Plan and is participating
in the Plan.

1.34 1976 Plan: The Cabot Corporation Profit Sharing and Savings Plan, as
established effective October 1, 1976 and as in effect on December 31, 1990.

 

5



--------------------------------------------------------------------------------

Exhibit 10.24

 

1.35 Plan: The Cabot Oil & Gas Corporation Savings Investment Plan, as amended
and restated effective as of January 1, 2009, set forth herein, and as hereafter
amended from time to time.

1.36 Plan Year: The 12-month period commencing on January 1 and ending on
December 31.

1.37 Pre-Tax Contribution: Any amount deferred by a Member from his
Compensation, pursuant to Code Section 401(k), and contributed to the Trust Fund
pursuant to Section 4.1.

1.38 Pre-Tax Contribution Account: The account or accounts maintained for each
Member to reflect his Pre-Tax Contributions to the Plan, and any allocations and
adjustments thereto.

1.39 Pre-Tax Contribution Election: An election by a Member directing the
Employer to withhold a percentage of his Compensation on a pre-tax basis and to
contribute such withheld amount to the Plan as a Pre-Tax Contribution, pursuant
to the terms of Section 4.1(a).

1.40 Prior Plan: The Cabot Oil & Gas Corporation Savings Investment Plan, as
amended and restated effective January 1, 2006 and as thereafter amended.

1.41 Profit-Sharing Plan Account: The account maintained for a Member who
participated in the 1976 Plan prior to January 1, 1991 to record his account
balance under the 1976 Plan and any adjustment thereto.

1.42 Retirement Date: The sixty-fifth (65th) birthday of a Member or, if
earlier, the date on which a Member who is a Member in the Cabot Oil & Gas
Pension Plan satisfies the age and service requirements for Early Retirement.

1.43 Rollover Account: The separate subaccount established and maintained on
behalf of a Member or Beneficiary to reflect his interest in the Trust Fund
attributable to Rollover Contributions.

1.44 Rollover Contribution: An amount that (a) is contributed to the Trust Fund
(and received and accepted by the Trustee) and (b) constitutes an “eligible
rollover contribution” as defined in Code Section 402(f)(2)(A). An amount shall
be treated as a Rollover Contribution only to the extent that its acceptance by
the Trustee is permitted under the Code (including the regulations and rulings
promulgated thereunder).

1.45 Service: A Member’s period of employment or deemed employment with
Employers or Affiliates determined in accordance with Article III.

1.46 Total and Permanent Disability: A Member shall be considered to have a
Total and Permanent Disability if (a) (i) for a Member who is also a Member in
the Cabot Oil & Gas Long-Term Disability Plan (“Cabot LTD Plan”) at the time of
his claim of Disability, he is so determined by the Cabot LTD Plan, or (ii) for
a Member who is not a Member in the Cabot LTD Plan, he is determined by the
Committee in its sole discretion, on the basis of evidence

 

6



--------------------------------------------------------------------------------

Exhibit 10.24

 

satisfactory to the Committee including, to the extent deemed necessary or
appropriate by the Committee, the advice of physicians of the Committee’s
selection, that such Member is permanently incapable of performing a meaningful
job for physical or mental reasons and such disability has lasted for at least
six (6) months and (b) such Member is eligible for and receiving disability
benefits under the Federal Social Security Act with respect to such condition.
The Committee shall notify such Member within sixty (60) days following its
determination of the Member’s Total and Permanent Disability.

1.47 Trust: The Trust created by and under the Trust Agreement.

1.48 Trust Agreement: The Trust Agreement provided for in Article IX, as amended
from time to time.

1.49 Trust Fund: The Investment Funds held by the Trustee under the Trust
Agreement, together with all income, profits or increments thereon.

1.50 Trustee: The trustee under the Trust Agreement.

1.51 Valuation Date: Any date on which the New York Stock Exchange is open for
trading and any other date on which the value of the assets of the Trust Fund is
determined by the Trustee pursuant to Section 5.4.

1.52 Vesting Service: The period of a Member’s employment considered in the
determination of his eligibility for benefits under the Plan. A year of Vesting
Service shall be granted for each Plan Year during which an Employee completes
at least 1,000 Hours of Service.

1.53 Year of Service: An Employment Year during which the Employee performs at
least 1,000 Hours of Service.

Words used in this Plan and in the Trust Agreement in the singular shall include
the plural and in the plural the singular, and the gender of words used shall be
construed to include whichever may be appropriate under any particular
circumstances.

 

7



--------------------------------------------------------------------------------

Exhibit 10.24

 

ARTICLE II

ADMINISTRATION OF THE PLAN

2.1 Allocation of Responsibility Among Fiduciaries for Plan and Trust
Administration:

(a) In General. The Fiduciaries shall have only those specific powers, duties,
responsibilities and obligations as are specifically given them under this Plan
or the Trust Agreement. It is intended under this Plan and the Trust Agreement
that each Fiduciary shall be responsible for the proper exercise of its own
powers, duties, responsibilities and obligations under this Plan and the Trust
Agreement and shall not be responsible for any act or failure to act of another
Fiduciary. Each Fiduciary may rely upon any such direction, information or
action of another Fiduciary as being proper under this Plan or the Trust
Agreement and is not required under this Plan or the Trust Agreement to inquire
into the propriety of any such direction, information or action. No Fiduciary
guarantees the Trust Fund in any manner against investment loss or depreciation
in asset value.

(b) Limitations on the Authority of the Board. Neither the Board nor any
committee of the Board shall have any discretionary authority, control or
responsibility with respect to the administration or management of the Plan, the
disposition of the Plan’s assets.

(c) Committee Responsibilities. The Committee shall serve in the capacity of the
“plan administrator” and “named fiduciary” within the meaning of ERISA. The
Committee shall have the sole responsibility (i) to establish and carry out the
investment policy and method of the Plan insofar as such investment policy and
method involves the investment of Plan assets, (ii) to appoint and remove the
Trustee; (iii) to appoint and remove any investment manager provided for under
the Trust Agreement; (iv) to monitor the performance of the Trustee and any such
investment manager; and (v) to administer the Plan, as described in the Plan and
the Trust Agreement.

(d) Trustee Responsibilities. Except as otherwise provided in the Trust
Agreement, the Trustee shall have the sole responsibility for the administration
of the Trust Fund and shall have exclusive authority and discretion to manage
and control the assets held under the Trust Fund, except to the extent that the
authority to manage, acquire and dispose of the assets of the Trust Fund is
delegated to an investment manager or is assumed by the Committee, all as
specifically provided in the Trust Agreement.

2.2 Appointment of Committee:

(a) Initial Committee Membership. Effective as of January 1, 2009, the Committee
consisted of (i) the Chief Financial Officer of the Company, who shall serve as
chair of the Committee (the “Chair”); (ii) the Vice President -Human Resources;
(iii) the Vice President - Marketing; (iv) the Director of Engineering; (v) the
Director of Operations - North; (vi) the District Superintendent - North;
(vii) the Manager - Benefits & Compensation; and (viii) the Manager -
Exploration. Such persons shall continue to serve as members of the Committee
until their resignation or removal in accordance with Section 2.2(b).

 

8



--------------------------------------------------------------------------------

Exhibit 10.24

 

(b) Resignation, Removal and Appointment of Committee Members. A member of the
Committee may resign from service on the Committee by providing written notice
to the Chair.

2.3 Records and Reports of the Committee: The Committee shall keep appropriate
records of its proceedings and the administration of the Plan. The Committee
shall make available to Members and their Beneficiaries for examination, during
business hours, such records of the Plan as pertain to the examining person and
such documents relating to the Plan as are required by any applicable disclosure
acts.

2.4 Committee Determinations: The Committee shall enforce this Plan in
accordance with its terms and shall have all powers necessary for the
accomplishment of that purpose, including, but not by way of limitation, the
following powers:

(a) To employ such agents and assistants, such counsel (who may be of counsel to
the Company) and such clerical, accounting, administrative, and investment
services as the Committee may require in carrying out the provisions of the
Plan;

(b) To authorize one or more of their number, or any agent, to make payment, or
to execute or deliver any instrument, on behalf of the Committee, except that
all requisitions for funds from, and requests, directions, notifications,
certifications, and instructions to, the Trustee (except as provided in
(i) below) or to the Company shall be signed either by a member of the Committee
or a duly authorized agent of the Committee;

(c) To determine from the records of the Company the considered Compensation,
Service and other pertinent facts regarding Employees and Members for the
purpose of the Plan;

(d) To construe and interpret the Plan, decide all questions of eligibility and
determine the amount, manner and time of payment of any benefits hereunder;

(e) To prescribe forms and procedures to be followed by Employees for
participation in the Plan, by Members or Beneficiaries filing applications for
benefits, by Members applying for withdrawals or loans, and for other
occurrences in the administration of the Plan;

(f) To prepare and distribute, in such manner as the Committee determines to be
appropriate, information explaining the Plan;

(g) To furnish the Company and the Members, upon request, such annual reports
with respect to the administration of the Plan as are reasonable and
appropriate;

(h) To certify to the Trustee the amount and kind of benefits payable to Members
and their Beneficiaries;

 

9



--------------------------------------------------------------------------------

Exhibit 10.24

 

(i) To authorize all disbursements by the Trustee from the Trust Fund by a
written authorization signed either by a member of the Committee or the duly
authorized agent of the Committee; provided, however, that disbursements for
ordinary expenses incurred in the administration of the Trust Fund and
disbursements to Members need not be authorized by the Committee;

(j) In the event of any share split, share dividend or combination of
outstanding shares of Company Stock, to determine the appropriate allocation of
shares of such stock to the portion of the Accounts maintained for the Members
that are invested in such stock, pursuant to the ESOP Company Stock Fund, and to
determine the appropriate number of shares distributable to a Member immediately
following such share split, share dividend or combination so as to effectuate
the intent and purpose of the Plan; provided, however, that the Committee shall
not be authorized or otherwise able to (1) amend, modify, restrict, suspend or
limit investment in, or terminate, the ESOP Company Stock Fund or (2) amend,
modify or terminate any provision of the Plan or Trust related to the
administration or availability for investment of the ESOP Company Stock Fund;

(k) To interpret and construe all terms, provisions, conditions and limitations
of this Plan and to reconcile any inconsistency or supply any omitted detail
that may appear in this Plan in such manner and to such extent, consistent with
the general terms of this Plan, as the Committee shall deem necessary and proper
to effectuate the Plan for the greatest benefit of all parties interested in the
Plan;

(l) To make and enforce such rules and regulations for the administration of the
Plan as are not inconsistent with the terms set forth herein; and

(m) In addition to all other powers herein granted, and in general consistent
with provisions hereof, the Committee shall have all other rights and powers
reasonably necessary to supervise and control the administration of this Plan.

2.5 Committee Action: The Committee may act through the concurrence of a
majority of its members expressed either at a meeting of the Committee, or in
writing without a meeting. Any member of the Committee or any duly authorized
agent of the Committee may execute on behalf of the Committee any certificate or
other written instrument evidencing or carrying out any action approved by the
Committee. The Committee may delegate any of its rights, powers and duties to
any one or more of its members or to an agent. The Chairman of the Committee
shall be the agent of the Plan and the Committee for the service of legal
process at the principal office of the Company in Houston, Texas.

2.6 Committee Disqualification: A member of the Committee who may be a Member
shall not vote on any question relating specifically to himself.

2.7 Committee Compensation and Expenses: The members of the Committee shall
serve without bond (unless otherwise required by law) and without compensation
for their services as such. The Committee may select and authorize the Trustee
to suitably compensate such attorneys, agents and representatives as it may deem
necessary or advisable to the

 

10



--------------------------------------------------------------------------------

Exhibit 10.24

 

performance of its duties. Expenses of the Committee that shall arise in
connection with the administration of the Plan shall be paid by the Trustee out
of the Trust Fund or, if not paid by the Trustee, by the Company.

2.8 Committee Liability: Except to the extent that such liability is created by
ERISA, no member of the Committee shall be liable for any act or omission of any
other member of the Committee, nor for any act or omission on his own part
except for his gross negligence or willful misconduct, nor for the exercise of
any power or discretion in the performance of any duty assumed by him hereunder.
The Company shall indemnify and hold harmless each member of the Committee from
any and all claims, losses, damages, expenses (including counsel fees approved
by the Committee) and liabilities (including any amounts paid in settlement with
the Committee’s approval, but excluding any excise tax assessed against any
member or members of the Committee pursuant to the provisions of Code
Section 4975) arising from any act or omission of such member in connection with
duties and responsibilities under the Plan, except where the same is judicially
determined to be due to the gross negligence or willful misconduct of such
member.

2.9 Employee Information from Employer: To enable the Committee to perform its
functions, the Employer shall supply full and timely information to the
Committee relating to the dates of employment of its Employees for purposes of
determining eligibility of Employees to participate hereunder, the Compensation
of all Members, their termination of employment, death or Total and Permanent
Disability, and such other pertinent facts related to an Employee’s eligibility
to participate and Service as the Committee may require. The Committee shall
advise the Trustee of such of the foregoing facts as may be pertinent to the
Trustee’s administration of the Trust Fund.

2.10 Uniform Administration: Whenever in the administration of the Plan any
action is required by the Employer or the Committee, including, but not by way
of limitation, action with respect to eligibility of Employees, Contributions,
and benefits, such action shall be uniform in nature as applied to all persons
similarly situated, and no action shall be taken which will discriminate in
favor of Members who are officers or shareholders of the Employer, highly
compensated Employees, or persons whose principal duties consist of supervising
the work of others.

2.11 Reporting Responsibilities: The Committee shall file or distribute all
reports, returns and notices required under ERISA or other applicable law.

2.12 Disclosure Responsibilities: The Committee shall make available to each
Member and Beneficiary such records, documents and other data as may be required
under ERISA, and Members or Beneficiaries shall have the right to examine such
records at reasonable times during business hours. Nothing contained in this
Plan shall give any Member or Beneficiary the right to examine any data or
records reflecting the Compensation paid to, or relating to any Account of, any
other Member or Beneficiary, except as may be required under ERISA.

 

11



--------------------------------------------------------------------------------

Exhibit 10.24

 

2.13 Statements: No less frequently than annually, the Committee (or its
delegate) shall prepare and deliver to each Member a statement reflecting as of
the Valuation Date provided in such statement:

(a) Such information applicable to Contributions by and for each such Member and
the increase or decrease thereof as a consequence of valuation adjustments as
may be pertinent in the premises; and

(b) The balance in his Account as of that Valuation Date.

2.14 Annual Audit: The Committee shall engage, on behalf of all Members, an
independent certified public accountant who shall conduct an annual examination
of any financial statements of the Plan and Trust Fund and of other books and
records of the Plan and Trust Fund as the certified public accountant may deem
necessary to enable him to form and provide a written opinion as to whether the
financial statements and related schedules required to be filed with the
Internal Revenue Service, Securities and Exchange Commission, or Department of
Labor, or furnished to each Member are presented fairly and in conformity with
generally accepted accounting principles applied on a basis consistent with that
of the preceding Plan Year. If, however, the statements required to be submitted
as part of the reports to the Department of Labor are prepared by a bank or
similar institution or insurance carrier regulated and supervised and subject to
periodic examination by a state or federal agency, and if such statements are,
in fact, made a part of the annual report to the Department of Labor and no such
audit is required by ERISA, then the audit required by the foregoing provisions
of this Section shall be optional with the Committee.

2.15 Funding Policy: The Committee shall, at a meeting duly called for such
purpose, establish a funding policy and method consistent with the objectives of
the Plan and the requirements of Title I of ERISA. The Committee shall meet at
least annually to review such funding policy and method. In establishing and
reviewing such funding policy and method, the Committee shall endeavor to
determine the Plan’s short-term and long-term objectives and financial needs,
taking into account the need for liquidity to pay benefits and the need for
investment growth. All actions of the Committee taken pursuant to this Section
and the reasons therefor shall be recorded in the minutes of meetings of the
Committee and shall be communicated to the Trustee, any Investment Manager who
may be managing a portion or all of the Trust Fund in accordance with the
provisions of the Trust Agreement, and to the Board of Directors.

2.16 Presenting Claims for Benefits:

(a) Claims Administration and Rules. A “Claims Administrator” shall be appointed
by the Committee or, absent such appointment, shall be the Company’s director of
benefits, with such Claims Administrator authorized by the Committee to conduct
the initial review and render a decision as provided in this Section for all
claims for benefits under the Plan.

(b) Submission of Claims. Any Member or any other person claiming under any
deceased Member (collectively, the “Applicant”) may submit written application
to

 

12



--------------------------------------------------------------------------------

Exhibit 10.24

 

the Committee (or its delegate) for the payment of any benefit asserted to be
due him under the Plan, including, but not limited to, claims related to
administrative and statement errors. Such application shall set forth the nature
of the claim and such other information as the Committee (or its delegate) may
reasonably request. The Committee, in its sole discretion, may establish
reasonable time periods within which any claim for benefits or other cause of
action must be submitted with the Committee.

(c) Claims Other Than for Total and Permanent Disability. The Committee (or its
delegate), in its sole discretion, shall review and notify the Applicant of the
benefits determination within a reasonable time after receipt of the claim, such
time not to exceed 90 days unless special circumstances require an extension of
time for processing the application. If such an extension of time for processing
is required, written notice of the extension shall be furnished to the Applicant
prior to the end of the initial 90-day period. In no event shall such extension
exceed a period of 90 days from the end of such initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Committee (or its delegate) expects to render its
final decision.

Notice of the Committee’s (or its delegate’s) decision to deny a claim in whole
or in part shall be set forth in a manner calculated to be understood by the
Applicant and shall contain the following:

(i) the specific reason or reasons for the denial;

(ii) specific reference to the pertinent Plan provisions on which the denial is
based;

(iii) a description of any additional material or information necessary for the
Applicant to perfect the claim and an explanation of why such material or
information is necessary; and

(iv) an explanation of the claims review procedures set forth in Section 2.17
hereof, including the Applicant’s right to bring a civil action under
Section 502(a) of ERISA following a denial on review.

Applicants shall be given timely written notice of the time limits set forth
herein for determination on claims, appeal of claim denial and decisions on
appeal.

(d) Claims Based on Total and Permanent Disability. If a claim for benefits
based upon a Member’s Total and Permanent Disability is wholly or partially
denied, the Claims Administrator shall so notify the Applicant within forty-five
(45) days after receipt of the application by the Claims Administrator, unless
special circumstances require an extension of time for processing the
application. If such an extension of time for processing is required, the time
for processing may be extended for up to 30 days, if the Claims Administrator
determines that the extension is necessary due to matters beyond the control of
the Claims Administrator or the Plan and notifies the Applicant, before the
expiration of the initial 45-day period, of the circumstances requiring the
extension of time and the date by which the claim decision is expected to be
made. If,

 

13



--------------------------------------------------------------------------------

Exhibit 10.24

 

before the end of this 30-day extension period, the Claims Administrator
determines that, due to matters beyond the control of the Claims Administrator
or the Plan, a decision cannot be rendered within that initial 30-day extension
period, an additional 30-day extension may apply if the Applicant is given a
notice satisfying the requirements set forth above for the first 30-day
extension. Any notice of extension must specifically explain the standards on
which entitlement to a benefit is based, the unresolved issues that prevent a
decision on the claim, and the additional information needed to resolve those
issues. The Applicant will be given at least 45 days in which to provide the
specified information. In the event that the extension is a result of an
Applicant’s failure to submit information necessary to decide a claim, the
period in which the determination must be made will be tolled from the date on
which the notification of the extension is sent to the Applicant until the date
the Applicant responds to the request for additional information.

Notice of the Claims Administrator’s decision to deny a claim in whole or in
part shall be set forth in a manner calculated to be understood by the Applicant
and must contain the information described in clauses (i) through (iv) of
Section 2.16(c).

(i) If any internal rule or guideline was relied on in denying the claim, either
the specific rule or guideline, or a statement that such a rule or guideline was
relied on in denying the claim and that a copy of that rule or guideline will be
provided to the Applicant free of charge on request; and

(ii) If the claim denial is based on an exclusion or limit related to medical
necessity or experimental treatment, either an explanation of the scientific or
clinical judgment for the determination as applied to the involved claimant’s
circumstances, or a statement that such an explanation will be provided to the
Applicant free of charge upon request.

2.17 Claims Review Procedure:

(a) Appeal of Denial of Claims. Upon the Claims Administrator’s denial, in whole
or in part of a benefit applied for under Section 2.16, an Applicant shall have
the right by written to appeal such denial as set forth in this Section 2.17.
Except as may be otherwise required by law, the decision of the Committee on
review of the claim denial shall be binding on all parties when the Applicant
has exhausted the claims procedure under this Section 2.17. Benefits under the
Plan will only be paid if the Committee decides in its discretion that the
claimant involved is entitled to them. Notwithstanding any provision of the Plan
to the contrary, an Applicant must exhaust all of his administrative remedies
set forth in Section 2.16 and this Section with respect to any claim or cause of
action related to the Plan before he may bring any action at law or equity.

(b) Claims Other Than for Total and Permanent Disability. If an application
filed by an Applicant under Section 2.16 above shall result in a denial of the
benefit applied for, either in whole or in part, such Applicant shall have the
right, to be exercised by written request filed with the Committee within 60
days after receipt of notice of the

 

14



--------------------------------------------------------------------------------

Exhibit 10.24

 

denial of his application, to request a review of his application and of his
entitlement to the benefit for which he applied by the Committee. Such request
for review may contain such additional information and comments as the Applicant
may wish to present.

The Committee shall reconsider the application in light of such additional
information and comments as the Applicant may have presented and, if the
Applicant shall have so requested, may grant the Applicant a formal hearing
before the Committee in its discretion. The Committee shall also permit the
Applicant or his designated representative to review pertinent documents in its
possession, including copies of the Plan document and information provided by
the Employer relating to the Applicant’s entitlement to such benefit.

The Committee shall render a decision no later than the date of the Committee
meeting next following receipt of the request for review, except that (i) a
decision may be rendered no later than the second following Committee meeting if
the request is received within 30 days of the first meeting and (ii) under
special circumstances which require an extension of time for rendering a
decision (including, but not limited to, the need to hold a hearing), the
decision may be rendered not later than the date of the third Committee meeting
following the receipt of the request for review. If such an extension of time
for review is required because of special circumstances, written notice of the
extension shall be furnished to the Applicant prior to the commencement of the
extension.

Notice of the Committee’s final decision shall be furnished to the Applicant in
writing, in a manner calculated to be understood by him, and if the Applicant’s
claim on review is denied in whole or in part, the notice shall set forth the
specific reason or reasons for the denial and the specific reference to the
pertinent plan provisions on which the denial is based, the Applicant’s right to
receive upon request, free of charge, reasonable access to, and copies of, all
relevant documents, records and other information to his claim, and his right to
bring a civil action under Section 502(a) of ERISA.

Notwithstanding the foregoing, in the event that the Committee holds regularly
scheduled meetings at least quarterly, the Committee shall render a
determination on review of a non-disability claim no later than the date of the
Committee meeting next following receipt of the request for review, except that
(i) a decision may be rendered no later than the second following Committee
meeting if the request is received within 30 days of the first meeting and
(ii) under special circumstances which require an extension of time for
rendering a decision (including but not limited to the need to hold a hearing),
the decision may be rendered not later than the date of the third Committee
meeting following the receipt of the request for review. If such an extension of
time for review is required because of special circumstances, written notice of
the extension shall be furnished to the Applicant prior to the commencement of
the extension. In the event that the extension is a result of an Applicant’s
failure to submit information necessary to decide a claim, the period in which
the determination must be made will be tolled from the date on which the
notification of the extension is sent to the Applicant until the date the
Applicant responds to the request for additional information. No later than five
(5) days after the Committee has reached a final determination on review, notice
of the Committee’s final decision shall be furnished to the Applicant in
writing, in the manner set forth above.

 

15



--------------------------------------------------------------------------------

Exhibit 10.24

 

(c) Claims Based on Total and Permanent Disability. If an application filed by
an Applicant under Section 2.16(d) above shall result in a denial by the Claims
Administrator of the disability-based benefit applied for, either in whole or in
part, such Applicant shall have the right, to be exercised by written request
filed with the Committee within one-hundred and eighty (180) days after receipt
of notice of the denial of the application, for a review of the application and
of the entitlement to the benefit for which the Applicant applied. Such request
for review may contain such additional information and comments as the Applicant
may wish to present.

The Committee shall reconsider the application in light of such additional
information and comments as the Applicant may have presented, and if the
Applicant shall have so requested, shall afford the Applicant or his designated
representative a hearing before the Committee. Upon request, the Committee shall
provide, free of charge, the Applicant or his designated representative with
copies of all Relevant Documents in its possession, including copies of the Plan
document and information provided by the Company relating to the involved
claimant’s entitlement to such benefit. Additionally, the following requirements
shall be imposed upon the Committee in reconsidering an Applicant’s request:

(i) The Committee’s review will not give deference to the original claim denial,
and the review will not be made by the person who made the original claim
denial, or a subordinate of that person;

(ii) In deciding an appeal of any claim denial that is based in any way on a
medical judgment, the Committee will consult with a health care professional who
has appropriate training and experience in the field of medicine involved in the
medical judgment;

(iii) The health care professional consulted by the Committee will not be an
individual who was consulted in connection with the original claim denial or a
subordinate of any such individual; and

(iv) The Applicant will be provided the identification of medical or vocational
experts whose advice was obtained on behalf of the Plan in connection with the
claim denial, even if the advice was not relied upon in making the claim denial.

The Committee shall render a decision and notify the Applicant of the
Committee’s determination on review within a reasonable period of time, but not
later than 45 days after receipt of the Applicant’s request for review, unless
the Committee determines that special circumstances (such as the need to hold a
hearing) require an extension of time for processing the claim. If the Committee
determines an extension of time for processing is required, written notice of
the extension shall be furnished to the Applicant prior to the termination of
the initial 45-day period. In no event, shall such

 

16



--------------------------------------------------------------------------------

Exhibit 10.24

 

extension exceed a period of 45 days from the end of the initial period. The
extension notice shall indicate the special circumstance requiring an extension
of time and the date by which the Committee expects to render the determination
on review. In the event that the extension is a result of an Applicant’s failure
to submit information necessary to decide a claim, the period in which the
determination must be made will be tolled from the date on which the
notification of the extension is sent to the Applicant until the date the
Applicant responds to the request for additional information.

Notice of the Committee’s final decision shall be furnished to the Applicant in
writing, in a manner calculated to be understood by him, and if the Applicant’s
claim on review is denied in whole or in part, the notice shall contain the
information described in clauses (i) through (iv) of Section 2.16(c).
Additionally, the notice of denial shall include:

(i) If any internal rule or guideline was relied on in denying the claim on
appeal, either the specific rule or guideline, or a statement that such a rule
or guideline was relied on in denying the claim and that a copy of that rule or
guideline will be provided to the Applicant free of charge on request; and

(ii) If the claim denial on appeal is based on an exclusion or limit like
medical necessity or experimental treatment, either an explanation of the
scientific or clinical judgment for the determination as applied to the involved
claimant’s circumstances, or a statement that such an explanation will be
provided to the Applicant free of charge upon request.

 

17



--------------------------------------------------------------------------------

Exhibit 10.24

 

ARTICLE III

PARTICIPATION AND SERVICE

3.1 Eligibility for Participation: Each person who (i) is an Employee on the
Effective Date and (ii) participated in the Prior Plan on December 31, 2008
shall continue to participate in accordance with the provisions of this Plan.
Each other Employee shall be eligible to commence participation in this Plan on
the Entry Date coincident with or next following his commencement of Service,
provided he is otherwise eligible hereunder. An Employee who does not
participate in the Plan when he first becomes eligible may commence
participation on any Entry Date thereafter, provided he is otherwise eligible
hereunder.

Notwithstanding anything to the contrary in this Plan, the following Employees
shall not be eligible to participate in the Plan: (i) Leased Employees,
(ii) employees covered by a collective bargaining agreement between employee
representatives and the Employer, if there is evidence that retirement benefits
were the subject of good faith bargaining between such employee representatives
and the Employer and such collective bargaining agreement does not expressly
provide for coverage of such employees hereunder, (iii) persons who are
non-resident aliens and who receive no earned income (within the meaning of Code
Section 911) from the Employer which constitutes income from sources within the
United States (within the meaning of Code Section 861), and (iv) persons who are
utility employees (as herein defined). For purposes of this Plan, a utility
employee is an employee who is hired in a utility position. A utility position
is (i) a position which is expected by the respective Employer or Affiliate to
be of limited duration or (ii) for a particular project upon the conclusion of
which the employee is expected by the respective Employer or Affiliate to be
terminated.

3.2 Notification of Eligible Employees: The Committee, which shall be the sole
judge of the eligibility of an Employee to participate under the Plan, shall
notify each Employee of his initial eligibility to participate in the Plan.

3.3 Applications by Employees: In order to participate in the Plan, an eligible
Employee who has satisfied the requirements of Section 3.1 shall execute and
file with the Committee an application to become a Member. Such application
shall be in the form and manner prescribed by the Committee. By means of such
application, the eligible Employee shall (i) designate the amount of his
Contributions to the Plan, (ii) agree to be bound by the terms and conditions of
the Plan, (iii) designate a Beneficiary in accordance with Section 8.2,
(iv) authorize payroll deductions for his Contributions, and (v) direct the
investment of his Contributions among the Investment Funds in accordance with
Sections 9.3 and 9.4.

3.4 Authorized Absences: An Employee’s or Member’s period of Service shall
include the following Authorized Leaves of Absence:

(a) Absence due to accident or sickness so long as the person is continued on
the employment rolls of the Employer or Affiliate and remains eligible to return
to work upon his recovery;

(b) Absence due to membership in the service of the Armed Forces of the United
States (but if such absence is not pursuant to orders issued by the Armed Forces
of

 

18



--------------------------------------------------------------------------------

Exhibit 10.24

 

the United States, only if with the consent of the Employer or Affiliate) but
only if, and then only to the extent that, applicable federal law requires such
military service to be counted as Service hereunder and only if the person has
complied with all prerequisites of such federal law; and

(c) Absence due to an authorized leave of absence granted by the Employer or
Affiliate for any other purpose approved by the Board of Directors in accordance
with established practices of the Employer or Affiliate, consistently applied in
a non-discriminatory manner in order that all employees under similar
circumstances shall be treated alike, provided that each such person shall,
immediately upon the expiration of such leave, apply for reinstatement in the
employment of the Employer or Affiliate.

3.5 Break in Service: For purposes of the Plan, a “Break in Service” shall mean
a Plan Year within which a Member completes fewer than 501 Hours of Service.
Solely for purposes of determining whether a Member has a Break in Service for
eligibility or vesting purposes an individual who is absent from work for
maternity or paternity reasons shall receive credit for the Hours of Service
which would have otherwise been credited to such an individual but for such
absence, or in any case in which such hours cannot be determined, eight hours of
service per day of such absence. For purposes of this paragraph, an absence from
work for maternity or paternity reasons means an absence (a) by reason of the
pregnancy of the individual, (b) by reason of the birth of a child of the
individual, (c) by reason of the placement of a child with the individual in
connection with the adoption of such child by such individual, or (d) for
purposes of caring for such child for a period beginning immediately following
such birth or placement. The Hours of Service credited under this paragraph
shall be credited (i) in the computation period in which the absence begins if
the crediting is necessary to prevent a Break in Service in that period or
(ii) in all other cases, in the following computation period. No more than 501
Hours of Service shall be credited for any single such absence.

3.6 Participation and Vesting Service Upon Re-employment Before a Break in
Service: Upon the re-employment before a Break in Service of any person who had
previously been employed by an Employer or Affiliate on or after the Effective
Date, the following rules shall apply. If the re-employed person was not a
Member during his prior period of Service, he shall be eligible to commence
participation in the Plan on the first Entry Date after his re-employment upon
meeting the requirements of Section 3.1. If the re-employed person was a Member
in the Plan during his prior period of Service, he shall be entitled to
recommence participation as of the date of his re-employment if eligible under
Section 3.1. All years of Vesting Service attributable to a re-employed person’s
prior period of Service shall be reinstated as of the date of his re-employment
for purposes of Section 7.4.

3.7 Participation and Vesting Service Upon Re-employment After a Break in
Service: Upon the re-employment after a Break in Service of any person who had
previously been employed by an Employer or Affiliate on or after the Effective
Date, the following rules shall apply in determining his eligibility for
participation and his Vesting Service:

(a) Participation: If an Employee (whether or not previously a Member) is
rehired after cancellation of pre-break Service as determined in accordance with
subparagraph (b) below, he must meet the requirements of Section 3.1 for
participation in

 

19



--------------------------------------------------------------------------------

Exhibit 10.24

 

the Plan as if he were a new Employee. If an Employee is rehired prior to
cancellation of his pre-break Service as determined in accordance with
subparagraph (b) below, he shall be eligible to commence or recommence
participation as of the date of his re-employment, if he previously was a Member
and he meets the requirements under Section 3.1, or on the first Entry Date
after his re-employment as of which he has completed the requirements of
Section 3.1.

(b) Vesting Service: If the re-employed person was a Member whose prior Service
terminated without entitlement to a distribution from his Employer Contribution
Account under Article VII, any Vesting Service attributable to his prior period
of employment shall be reinstated as of the date of his recommencement of
participation only if the number of consecutive one-year Breaks In Service is
less than the greater of five (5) or the aggregate number of his years of
pre-break Vesting Service. If the re-employed person was a Member whose prior
Service terminated with entitlement to a distribution from his Employer
Contribution Account under Article VII, all years of Vesting Service
attributable to his prior period of employment shall be reinstated upon his
recommencing participation in the Plan.

3.8 Vesting Service: An Employee shall be credited with one and only one year of
Vesting Service for each Plan Year in which such Employee completes at least
1,000 Hours of Service for an Employer or Affiliate. An Employee will not be
credited with a year of Vesting Service with respect to a Plan Year if the
Employee completes less than 1,000 Hours of Service for the Employer or an
Affiliate during such Plan Year. An Employee’s service with Cabot Corporation
prior to the Effective Date shall count as Vesting Service under this Plan to
the extent and in the same manner as computed under the 1976 Plan.

3.9 Transferred Members: If a Member is transferred to an Affiliate, or to an
employment classification with an Employer not covered by this Plan, his
participation shall be suspended until he is subsequently re-employed by an
Employer in an employment classification covered by the Plan; provided, however,
that during such suspension period (i) such Member shall be credited with
Service in accordance with Section 3.4, (ii) he shall not be entitled or
required to make Pre-Tax Contributions under Section 4.1, (iii) his Employer
Contribution Account shall receive no Employer Contribution except to the extent
provided in Section 4.4, and (iv) his Account shall continue to share
proportionately in Income of the Trust Fund as provided in Section 5.2. If an
individual is transferred from an employment classification with an Employer
that is not covered by the Plan to an employment classification that is so
covered, or from an Affiliate to an employment classification with an Employer
that is so covered, his period of Service prior to the date of transfer shall be
considered for purposes of determining his eligibility to become a Member under
Section 3.1 and for purposes of vesting under Section 7.4.

3.10 Special Eligibility and Vesting for Certain Employees:

(a) Doran Employees. Effective March 1, 1989, all Employees who became Employees
of an Employer as a result of the acquisition of certain assets of Doran &
Associates, Inc. (“Doran”) shall become Members of the Plan subject to the
eligibility requirements under the Plan in effect on such date. Any period of
employment with Doran or an affiliate of Doran shall be considered for purposes
of determining such Employees’ Service under the Plan to the extent such
employment otherwise qualified under the relevant provisions of the Plan.

 

20



--------------------------------------------------------------------------------

Exhibit 10.24

 

(b) Emax Employees. Effective October 1, 1993, all Employees who became
Employees of an Employer as a result of the acquisition of certain assets of
Emax Oil Company (“Emax”), shall become Members of the Plan subject to the
eligibility requirements under the Plan in effect on such date. Any period of
employment with Emax or an affiliate of Emax shall be considered for purposes of
determining such Employees’ Service under the Plan to the extent such employment
otherwise qualifies under the relevant provisions of the Plan.

(c) WERCO Employees. Effective May 3, 1994, all Employees who became Employees
of an Employer as a result of the merger with Washington Energy Resources
Company (“WERCO”), shall become Active Members of the Plan subject to the
eligibility requirements under the Plan in effect on such date. Any period of
employment with WERCO or an affiliate of WERCO shall be considered for purposes
of determining such Employees’ Service under the Plan to the extent such
employment otherwise qualifies under the relevant provisions of the Plan.

(d) Oryx Employees. Effective December 30, 1998, all Employees who became
Employees of an Employer as a result of the acquisition of certain properties of
Oryx Energy Company (“Oryx”), shall become Active Members of the Plan subject to
the eligibility requirements under the Plan in effect on such date. Any period
of employment with Oryx or an affiliate of Oryx shall be considered for purposes
of determining such Employees’ Service under the Plan to the extent such
employment otherwise qualifies under the relevant provisions of the Plan.

(e) Cody Employees. Effective August 17, 2001, all Employees who became
Employees of an Employer as a result of the acquisition of certain properties of
Cody Energy LLC (“Cody”), shall become Active Members of the Plan subject to the
eligibility requirements under the Plan in effect on such date. Any period of
employment with Cody or an affiliate of Cody shall be considered for purposes of
determining such Employees’ Service under the Plan to the extent such employment
otherwise qualifies under the relevant provisions of the Plan.

3.11 Automatic Vesting Service: All Employees who become employed by the Company
as a result of an acquisition of or merger with an employer not affiliated with
the Company (“Acquired Company”) shall be credited with service with the
Acquired Company immediately prior to the acquisition for purposes of
eligibility and vesting hereunder.

3.12 Qualified Military Service: Notwithstanding any provisions of this Plan to
the contrary, contributions, benefits and service credit with respect to
qualified military service will be provided in accordance with Section 414(u) of
the Code.

 

21



--------------------------------------------------------------------------------

Exhibit 10.24

 

ARTICLE IV

CONTRIBUTIONS AND FORFEITURES

4.1 Pre-Tax Contributions:

(a) Initial Pre-Tax Contribution Election: Each Member who elects to make
Pre-Tax Contributions for a Plan Year shall initially elect to defer a portion
of his Compensation in whole percentages of not less than one percent (1%) and
not more than fifty percent (50%) (to the nearest whole dollar) of his
Compensation; provided, however, that Pre-Tax Contributions and After-Tax
Contributions shall not total, in the aggregate, more than fifty percent
(50%) (to the nearest whole dollar) of the Member’s Compensation. Such deferred
percentage shall be applied against a Member’s Compensation as such Compensation
becomes payable. Any such Pre-Tax Contribution Election shall be made in the
form and manner prescribed by the Committee.

(b) Subsequent Pre-Tax Contribution Elections: Each deferral election shall
continue in effect during subsequent Plan Years unless the Member notifies the
Committee, in writing and in such form and manner prescribed by the Committee,
of his election to change or discontinue his Pre-Tax Contributions. A Member may
change the percentage of his Compensation designated by him as his Pre-Tax
Contribution, but not retroactively and not more frequently than four (4) times
each Plan Year.

(c) Limitations on Pre-Tax Contributions: A Member’s Pre-Tax Contributions shall
not exceed the limit set forth in Section 402(g) of the Code (which, for the
2009 Plan Year, is $16,500), as adjusted by the Secretary of the Treasury to
account for cost-of-living increases. In the event that (i) a Member’s Pre-Tax
Contributions exceed the applicable limit or (ii) the Member notifies the
Committee in writing, at the time and in the manner prescribed by the Committee,
the amount by which his Pre-Tax Contributions exceed the applicable limit when
added to amounts deferred by the Member in other plans or arrangements, such
excess (the “Excess Deferrals”), plus any income and minus any loss attributable
thereto, shall be returned to the Member by April 15 of the following year.

Such income shall include the allocable gain or loss for (i) the Plan Year in
which the Excess Deferral occurred and (ii) the period from the end of that Plan
Year to the date of distribution. The amount of any Excess Deferrals to be
distributed to a Member for a taxable year shall be reduced by excess Pre-Tax
Contributions previously distributed pursuant to Article XIV for the Plan Year
beginning in such taxable year. The income or loss attributable to the Member’s
Excess Deferral for the Plan Year shall be determined by multiplying the income
or loss attributable to the Member’s Pre-Tax Contribution Account balance for
the Plan Year (or relevant portion thereof) by a fraction, the numerator of
which is the Excess Deferral and the denominator of which is the Member’s total
Pre-Tax Contribution Account balance as of the Valuation Date next preceding the
date of return of the Excess Deferral. Unless the Committee elects otherwise,
the income or loss attributable to the Member’s Excess Deferral for the period
between the end of the Plan Year and the date of distribution shall be
determined using the safe-harbor method set forth in Treasury Regulations to
Section 402(g) of the Code,

 

22



--------------------------------------------------------------------------------

Exhibit 10.24

 

and shall be equal to ten percent (10%) of the allocable income or loss for the
Plan Year, calculated as set forth immediately above, multiplied by the number
of calendar months that have elapsed since the end of the Plan Year. For these
purposes, distribution of an Excess Deferral on or before the fifteenth
(15th) day of a calendar month shall be treated as having been made on the last
day of the preceding month, and a distribution made thereafter shall be treated
as having been made on the first day of the next month. Any Excess Deferrals
which have not been returned to the Member by April 15 of the following year
shall be treated as Annual Additions under Article XII of the Plan.

(d) Vesting: A Member shall always be fully vested in and have a non-forfeitable
right to his Pre-Tax Contributions.

4.2 After-Tax Contributions:

(a) Initial After-Tax Election: Any Member may elect to make an After-Tax
Contribution of up to fifteen percent (15%) (to the nearest whole dollar) of his
Compensation; provided, however, that Pre-Tax Contributions and After-Tax
Contributions shall not total, in the aggregate, more than fifty percent
(50%) (to the nearest whole dollar) of the Member’s Compensation. Such a
deferred percentage shall be applied against a Member’s Compensation as such
Compensation becomes payable. Any such After-Tax Election shall be made in the
form and manner prescribed by the Committee.

(b) Subsequent After-Tax Elections: Any After-Tax Contribution election shall be
made pursuant to the provisions of Section 3.3, and shall continue in effect
during subsequent Plan Years unless the Member notifies the Committee, in
writing and in such form and manner prescribed by the Committee, of his election
to change or discontinue his After-Tax Contribution. A Member may change the
percentage of his Compensation designated by him as his After-Tax Contribution;
provided, however, that he may not change his Pre-Tax and After-Tax Contribution
elections in the aggregate more than four (4) times each Plan Year and that such
changes shall not be retroactive.

(c) Vesting: A Member shall always be fully vested in and have a non-forfeitable
right to his After-Tax Contributions.

4.3 Catch-Up Contributions: Each Member who (i) elects to make Pre-Tax
Contributions under Section 4.1 of this Plan and (i) has attained or will attain
age 50 before the close of the Plan Year may elect to make “catch-up
contributions” in accordance with, and subject to the limitations of,
Section 414(v) of the Code (“Catch-Up Contributions”), in the form and manner
prescribed by the Committee. Such Catch-Up Contributions shall not be taken into
account for purposes of the provisions of the Plan implementing the required
limitations of Sections 402(g) and 415 of the Code. Additionally, such Catch-Up
Contributions shall not participate in, or be considered in determining, the
amount of Employer Contributions under Section 4.4 of the Plan. The Plan shall
not be treated as failing to satisfy the provisions of the Plan implementing the
requirements of Sections 401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416 of
the Code, as applicable, by reason of the making of such Catch-Up Contributions.

 

23



--------------------------------------------------------------------------------

Exhibit 10.24

 

4.4 Employer Contributions: Each Employer shall make an Employer Contribution to
the Trust Fund for a Plan Year on behalf of its Members in an amount equal to
one hundred percent (100%) of such Member’s Basic Savings Contributions for the
Plan Year. “Basic Savings Contributions” means each Member’s first six percent
(6%) of Pre-Tax Contributions. An Employer Contribution shall be deemed to be
made on account of a Plan Year if (i) the Employer claims such amount as a
deduction on its federal income tax return for such Plan Year or (ii) the
Employer designates such amount in writing to the Trustee as payment on account
of such Plan Year. The Trustee shall hold all such Employer Contributions
subject to the provisions of this Plan and Trust, and no part of such
Contributions shall be used for, or diverted to, any other purpose. After the
close of each Plan Year, the applicable Employer shall make an additional
Employer Contribution for each Member who is an active Member on the last day of
such Plan Year in an amount equal to the difference, if any, between (1) 100% of
the first 6% of the Member’s Pre-Tax Contributions and After-Tax Contributions
(but not Catch-up Contributions) for the Plan Year and (2) the sum of the
Employer Contributions made for such Members for all payroll periods during the
Plan Year.

In the case of the reinstatement of any amounts forfeited pursuant to the
unclaimed benefit provisions of Section 11.10, the Employer shall also
contribute, within a reasonable time after a claim is filed under Section 11.10,
an amount sufficient to reinstate such amount.

4.5 Employer Contributions and Pre-Tax Contributions to Be Tax Deductible:
Employer Contributions and Pre-Tax Contributions shall not be made in excess of
the amount deductible under applicable federal law now or hereafter in effect
limiting the allowable deduction for contributions to profit-sharing plans. The
Employer Contributions and Pre-Tax Contributions to this Plan, when taken
together with all other contributions made by the Employer to other qualified
retirement plans, shall not exceed the maximum amount deductible under
Section 404 of the Code.

4.6 Suspension of Contributions: Any Member may, by written direction to his
Employer, suspend his Pre-Tax Contributions and/or After-Tax Contributions at
any time by giving notice in the form and manner prescribed by the Committee. In
the case of any suspension of Pre-Tax Contributions, the Employer Contributions
will automatically cease. Pre-Tax Contributions and/or After-Tax Contributions
which are not made during a period of suspension shall not be made up
retroactively.

4.7 Delivery to Trustee: Each Employer shall transmit Contributions to the
Trustee as soon as practicable but in any event no later than the date required
by law; provided, however, that all Employer Contributions shall be transmitted
to the Trustee no later than the time prescribed by law for filing the federal
income tax return of the Employer, including any extension which has been
granted for the filing of such tax return.

4.8 Application of Funds: The Trustee shall hold or apply the Contributions so
received by it subject to the provisions of the Plan; and no part thereof
(except as otherwise provided in the Trust Agreement) shall be used for any
purpose other than the exclusive use of the Members or their Beneficiaries.

 

24



--------------------------------------------------------------------------------

Exhibit 10.24

 

4.9 Rollover Contributions: Notwithstanding any other provision of the Plan,
subject to the terms and conditions set forth in this Section, the Trustee shall
be authorized to accept a Rollover Contribution, subject to the following
conditions:

The acceptance of Rollover Contributions under this Section shall be subject to
the following conditions:

(a) No Rollover Contribution shall be in an amount less than $500;

(b) Rollover Contributions shall be in cash only;

(c) No Rollover Contribution may be transferred to the Plan without the prior
approval of the Committee. The Committee shall develop such procedures and may
require such information from an Employee desiring to make such a transfer as it
deems necessary or desirable. The Committee may act in its sole discretion in
determining whether to accept the transfer, and shall act in a uniform, non
discriminatory manner in this regard;

(d) Upon approval by the Committee, a Rollover Contribution shall be paid to the
Trustee to be held in the Trust Fund;

(e) A separate Rollover Account shall be established and maintained for each
Employee who has made a Rollover Contribution. A Rollover Account shall be
invested in the Investment Funds and/or the Company Stock Fund as elected by the
Employee, in the form and manner prescribed by the Committee, when the Rollover
Contributions are received by the Trust Fund, and thereafter the Employee may
change his investments in accordance with Section 9.2 of the Plan. The
Employee’s interest in his Rollover Account shall be fully vested and non
forfeitable. If an Employee who is otherwise eligible to participate in the Plan
but who has not yet begun participation under Section 3.3 of the Plan makes a
Rollover Contribution to the Plan, his Rollover Account shall represent his sole
interest in the Plan until he becomes a Member; and

(f) The Committee shall be entitled to rely on the representation of the
Employee that the Rollover Contribution is an eligible rollover contribution
within the meaning of Code Section 402(f)(2)(A). If, however, it is determined
that a transfer received from or on behalf of an Employee failed to qualify as
an eligible rollover contribution within the meaning of Code
Section 402(f)(2)(A), then the balance in the Employee’s Rollover Account
attributable to the ineligible transfer shall, along with any earnings thereon,
as soon as is administratively practicable, be:

(i) segregated from all other Plan assets;

(ii) treated as a non qualified trust established by and for the benefit of the
Member; and

(iii) distributed to the Employee.

Such an ineligible transfer shall be deemed never to have been a part of the
Plan or Trust.

 

25



--------------------------------------------------------------------------------

Exhibit 10.24

 

4.10 Disposition of Forfeitures: If a Member terminates Service without being
entitled to receive a distribution from his Employer Contribution Account, he
shall be deemed to have received a distribution from that Account as of the date
of his termination of Service. Upon termination of Service, a Member’s
Forfeiture (as defined in Section 1.28), if any, shall first be credited to the
Employer Contribution Account of a re-employed Member for whom a reinstatement
of prior Forfeitures is required pursuant to Section 7.4 hereof, and second
shall be applied toward the Account of a former Member pursuant to the unclaimed
benefit provisions of Section 11.10 hereof. To the extent that Forfeitures for
any Plan Year exceed the amounts required to reinstate the Accounts noted above,
they will be applied against the next succeeding Employer Contribution.

4.11 Contributions Generally Irrevocable: All Employer Contributions to the
Trust Fund shall be irrevocable and shall be used to pay benefits or to pay
expenses of the Plan and Trust Fund; provided, however, that upon the Employer’s
request, a Contribution which was made by a mistake of fact or conditioned upon
initial qualification of the Plan and Trust Fund under Sections 401(a) and
501(a) of the Code, or upon the deductibility of the contribution under
Section 404 of the Code, shall be returned to the Employer within one (1) year
after the payment of the contribution, the denial of initial qualification or
the disallowance of the deduction (to the extent disallowed), whichever is
applicable.

 

26



--------------------------------------------------------------------------------

Exhibit 10.24

 

ARTICLE V

MEMBER ACCOUNTS

5.1 Individual Accounts: The Committee shall create and maintain adequate
records to disclose the interest in the Trust Fund and in its component
Investment Funds of each Member, former Member and Beneficiary. Such records
shall be in the form of individual accounts and credits and charges shall be
made to such accounts in the manner herein described. A Member may have separate
accounts, which include but are not limited to, an Employer Contribution
Account, a Pre-Tax Contribution Account, an After-Tax Contribution Account, a
Profit-Sharing Plan Account, an ESOP Account and a Rollover Account. Any Member
who transfers from one Employer to another Employer, or who is simultaneously
employed by two or more Employers, may have individual accounts with each such
Employer. The maintenance of individual Accounts is only for accounting
purposes, and a segregation of the assets of the Trust Fund to each Account
shall not be required. Distribution and withdrawals made from an Account shall
be charged to the Account as of the date paid.

5.2 Account Adjustments: The Accounts of Members, former Members and
Beneficiaries shall be adjusted each Plan Year in accordance with the following:

(a) Income of the Trust Fund: Each Valuation Date, the Trustee shall value the
Trust Fund at its then market value to determine the amount of Income of the
Trust Fund. The Income of the Trust Fund since the preceding Valuation Date
(including the appreciation or depreciation in value of the assets of the
Investment Fund) shall be allocated to the Accounts of Members in proportion to
the balances in such Accounts on the preceding Valuation Date, but after first
reducing each such Account balance by any distribution from such Account since
the preceding Valuation Date and increasing such Account balance by any
Contributions and loan payments since the preceding Valuation Date.

(b) Savings Contributions: Pre-Tax Contributions and After-Tax Contributions
received by the Trust Fund shall be allocated and credited as soon as
practicable after the close of each applicable payroll period to the respective
Pre-Tax Contribution Accounts and After-Tax Contribution Accounts of the
Members, with such Contributions invested in accordance with the Members’
instructions pursuant to Section 9.3 in the Investment Funds as elected for his
Pre-Tax and After-Tax Contributions.

(c) Employer Contributions: No less frequently than once each Plan Year and more
frequently as may be specified by the Committee, the Employer Contribution for
such Plan Year shall be allocated among its Members during such Plan Year or
partial Plan Year in the ratio that each Member’s unwithdrawn Basic Savings
Contributions (as defined in Section 4.4) for the Plan Year or partial Plan Year
bears to the total unwithdrawn Basic Savings Contributions of all such Members
for the Plan Year or partial Plan Year.

(d) Forfeitures: Forfeitures which have become available for reallocation during
such Plan Year shall be applied pursuant to Section 4.10.

 

27



--------------------------------------------------------------------------------

Exhibit 10.24

 

(e) Employer Minimum Contributions: Employer Minimum Contributions shall be used
solely to reinstate Accounts in accordance with Section 7.4 and to restore
Accounts pursuant to Section 11.10 whenever the Forfeitures available for such
reinstatement or restoration are insufficient.

5.3 Recognition of Different Investment Funds: As provided in Article IX,
Investment Funds shall be established and each Member shall direct, within the
limitations set forth in Sections 9.3 and 9.4, what portion of the balance in
his Accounts on a pro rata basis, if any, shall be deposited in each Investment
Fund. Consequently, when appropriate, a Member shall have an Employer
Contribution Account, Pre-Tax Contribution Account, After-Tax Contribution
Account, Profit-Sharing Plan Account, ESOP Account and Rollover Account in each
such Investment Fund and the allocations described in Section 5.2 shall be
adjusted in such manner as is appropriate to recognize the existence of the
Investment Funds. Because Members have a choice of Investment Funds, any
reference in this Plan to an Employer Contribution Account, Pre-Tax Contribution
Account, After-Tax Contribution Account, Profit-Sharing Plan Account, ESOP
Account or Rollover Account shall be deemed to mean and include all accounts of
a like nature which are maintained for the Member under each Investment Fund.

5.4 Valuation of Trust Fund: A valuation of the Trust Fund shall be made as of
each Valuation Date. For the purposes of each valuation, the assets of each
Investment Fund shall be valued at the respective current market values, and the
amount of any obligations for which the Investment Fund may be liable, as shown
on the books of the Trustee, shall be deducted from the total value of the
assets. For the purposes of maintenance of books of account in respect of
properties comprising the Trust Fund, and of making any such valuation, the
Trustee shall account for the transactions of the Trust Fund on a modified cash
basis. The current market value shall, for the purposes hereof, be determined as
follows:

(a) Where the properties are securities which are listed on a securities
exchange, or which are actively traded over the counter, the value shall be the
last recorded bid and asked prices, whichever shall be the later. In the event
transactions regarding such property are recorded over more than one such
exchange, the Trustee may select the exchange to be used for purposes hereof.
Recorded information regarding any such securities published in The Wall Street
Journal or any other publication deemed appropriate may be relied upon by the
Trustee. If no transactions involving any such securities have been recorded
within ten (10) days prior to the particular Valuation Date, such securities
shall be valued as provided in paragraph (b) below.

(b) Where paragraph (a) hereof shall be inapplicable in the valuation of any
properties, the Trustee shall obtain from at least two (2) qualified persons an
opinion as to the value of such properties as of the close of business on the
particular Valuation Date. The average of such estimates shall be used.

 

28



--------------------------------------------------------------------------------

Exhibit 10.24

 

ARTICLE VI

WITHDRAWALS AND LOANS

6.1 Withdrawals from Profit-Sharing Plan Account: Each Member with a
Profit-Sharing Plan Account shall be entitled to withdraw such amounts that were
transferred to this Plan. The following withdrawals are permitted only from a
Member’s Profit-Sharing Plan Account:

(a) Voluntary Withdrawals: Each Member of the Plan, upon giving written notice
to the Committee (in such form and in such manner as prescribed by the
Committee) shall be entitled to withdraw from his Profit-Sharing Plan Account
(valued as of the Valuation Date preceding the actual date of the withdrawal)
any amount, not to exceed the balance of such Account, as of such date.
Voluntary withdrawals shall be limited to two such withdrawals per year and
further limited to only one such withdrawal in any given three-month period.
Voluntary withdrawals shall be deducted from a Member’s Profit-Sharing Plan
Account in the following order:

(i) After-Tax Contributions to the 1976 Plan made before January 1, 1987.

(ii) After-Tax Contributions (including investment earnings) made to the 1976
Plan after December 31, 1986.

(iii) Investment earnings on After-Tax Contributions made to the 1976 Plan
before January 1, 1987.

(iv) Vested Employer Contributions (including investment earnings) made to the
1976 Plan.

(b) Hardship Withdrawals:

(i) Parameters of Hardship Withdrawals. A Member who has not attained age 59 1/2
may take a withdrawal on account of hardship from his Pre-Tax Contributions held
in his Profit-Sharing Plan Account (other than any investment earnings earned
after December 31, 1988); provided no such hardship withdrawal shall be
permitted until all amounts available for withdrawal under Section 6.1(a) have
been withdrawn and all loans available under Section 6.5 or any other Employer
Plan have been made; and, provided, further, a Member will not be permitted to
take more than one hardship withdrawal per calendar quarter. For purposes of
this Section 6.1, a withdrawal will be on account of “hardship” if it is
necessary to satisfy an immediate and heavy financial need of the Member, as
described in subsection (b).

(ii) Immediate and Heavy Financial Need. A hardship withdrawal under this
Section 6.1 is deemed to be on account of an immediate and heavy financial need
of the Member only if the withdrawal is for:

(1) expenses for (or necessary to obtain) medical care that would be deductible
under Code Section 213(d) (determined without regard to whether the expenses
exceed 7.5% of the Member’s adjusted gross income),

 

29



--------------------------------------------------------------------------------

Exhibit 10.24

 

(2) costs directly related to the purchase of a principal residence for the
Member (excluding mortgage payments),

(3) payment of tuition, related educational fees and room and board expenses for
up to the next 12 months of post-secondary education for the Member or the
Member’s Spouse, children or dependents (as defined in Code Section 152, without
regard to Code Section 152(b)(1), (b)(2) and (d)(1)(B)),

(4) payments necessary to prevent the eviction of the Member from his principal
residence or foreclosure on the mortgage on that residence,

(5) payments for burial or funeral expenses for the Member’s deceased parent,
spouse, children or dependents (as defined in Code Section 152, without regard
to Code Section 152(d)(1)(B)),

(6) expenses for the repair of damage to the Member’s principal residence that
would qualify for the casualty deduction under Code Section 165 (determined
without regard to whether the loss exceeds 10% of the Member’s adjusted gross
income), or

(7) any additional events that may be prescribed by the Internal Revenue Service
in the future.

(iii) Withdrawal Necessary to Satisfy a Financial Need. A withdrawal under this
Section 6.1(b) is treated as necessary to satisfy the Member’s immediate and
heavy financial need only to the extent the amount of the withdrawal is not in
excess of the amount required to satisfy the financial need (including any
amounts necessary to pay any federal, state or local income taxes or penalties
reasonably anticipated to result from the withdrawal). A withdrawal is not
treated as necessary to satisfy the Member’s immediate and heavy financial need
to the extent the need may be relieved from other resources that are reasonably
available to the Member, which include assets of the Member’s spouse and minor
children that are reasonably available to the Member. For purposes of the
immediately preceding sentence, an immediate and heavy financial need generally
may be treated as not capable of being relieved from other resources that are
reasonably available to the Member if the Investment Committee relies upon the
Member’s representation (unless the Investment Committee has actual knowledge to
the contrary) that the need cannot reasonably be relieved:

(1) through reimbursement or compensation by insurance or otherwise,

 

30



--------------------------------------------------------------------------------

Exhibit 10.24

 

(2) by liquidation of the Member’s assets,

(3) by cessation of Before-Tax Contributions under the Plan,

(4) by other currently available distributions and nontaxable (at the time of
the loan) loans under plans maintained by one or more Participating Companies,
or

(5) by borrowing from commercial sources on reasonable commercial terms in an
amount sufficient to satisfy the need;

provided that, for purposes of this subsection (b), a need cannot reasonably be
relieved by one of the actions described in paragraphs (i) through (v) above if
the effect would be to increase the amount of the need.

Prior to obtaining a withdrawal under this Section 6.1, a Member must have
obtained all currently available distributions (other than hardship
distributions) and nontaxable (at the time of the loan) loans under the Plan and
all other plans maintained by one or more Participating Companies. A Member is
prohibited from making Before-Tax Contributions and After-Tax Contributions for
six (6) months following the date of his receipt of the hardship withdrawal
under this Section 6.1.

6.2 Withdrawals of Amounts from After-Tax Contribution Account: Each Member of
the Plan, upon giving written notice to the Committee (in such form and in such
manner as prescribed by the Committee), may elect to withdraw from his After-Tax
Contribution Account those contributions which are made on or after January 1,
1991. The minimum amount of such withdrawal shall be $500. If a withdrawal is
made to a Member before he attains age 59  1/2, the Member shall be advised by
the Committee that in addition to taxes payable on investment earnings, an
income tax may be imposed equal to ten percent (10%) of the amount so received
which is included in his gross income for such taxable year.

6.3 Withdrawals of Amounts from Pre-Tax Account: A Member may not withdraw any
amount from his Pre-Tax Contribution Account, except a Member who has attained
age 59 1/2 may elect, by giving sixty (60) days’ written notice to the Committee
(or within any other period of time as prescribed by the Committee) and by
following such other rules and procedures as may be prescribed from time to time
by the Committee on a uniform and non-discriminatory basis, to withdraw the
entire amount or any portion of his Pre-Tax Contribution Account.

6.4 Withdrawals from Employer Contribution, ESOP and Rollover Accounts: A Member
may not withdraw any amount from his Employer Contribution, ESOP or Rollover
Accounts.

6.5 Loans to Members: Except as provided below, the availability of loans are
limited to Members who are Employees (hereinafter “Borrowers”), who may make
application to the Committee to borrow from the Accounts maintained by or for
the Borrower in the Trust Fund. Additionally, in order for the exemption set
forth in 29 C.F.R. 2550.408b-1 to apply to the Plan, a Borrower may also
include, but only to the extent not resulting in discrimination prohibited by
Section 401(a)(4) of the Code, any other Member or Beneficiary who is a “party
in

 

31



--------------------------------------------------------------------------------

Exhibit 10.24

 

interest” with respect to the Plan within the meaning of ERISA Section 3(14). It
is within the sole discretion of the Committee whether or not to permit such a
loan. Loans shall be granted in a uniform and non-discriminatory manner on terms
and conditions determined by the Committee which shall not result in more
favorable treatment of highly compensated employees and shall be set forth in
written procedures promulgated by the Committee in accordance with applicable
governmental regulations. All such loans shall also be subject to the following
terms and conditions:

(a) The amount of the loan, when added to the amount of any outstanding loan or
loans to the Borrower from any other plan of the Employer or an Affiliate which
is qualified under Section 401(a) of the Code, shall not exceed the lesser of
(i) $50,000, reduced by the excess, if any, of the highest outstanding balance
of loans from all such plans during the one-year period ending on the day before
the date on which such loan was made over the outstanding balance of loans from
the Plan on the date on which such loan was made or (ii) fifty percent (50%) of
the present value of the Borrower’s vested Account balance under the Plan. In no
event shall a loan of less than $1,000 be made to a Borrower. A Borrower may not
have more than one (1) loan outstanding at a time under this Plan, and a
Borrower will be limited to a maximum of one (1) loan per year from this Plan.

(b) The loan shall be for a term not to exceed five (5) years, and shall be
evidenced by a note signed by the Borrower. The loan shall be payable in
periodic installments and shall bear interest at a reasonable rate which shall
be determined by the Committee on a uniform and consistent basis and set forth
in the procedures in accordance with applicable governmental regulations.
Payments by a Borrower who is an Employee will be made by means of payroll
deduction from the Borrower’s compensation. If a Borrower is not receiving
compensation from the Employer, the loan repayment shall be made in accordance
with the terms and procedures established by the Committee. A Borrower may repay
an outstanding loan in full at any time.

(c) In the event an installment payment is not paid within seven (7) days
following the monthly due date, the Committee shall give written notice to the
Borrower sent to his last known address. If such installment payment is not made
within thirty (30) days thereafter, the Committee shall proceed with foreclosure
in order to collect the full remaining loan balance or shall make such other
arrangements with the Borrower as the Committee deems appropriate. Foreclosure
need not be effected until occurrence of a distributable event under the terms
of the Plan and no rights against the Borrower or the security shall be deemed
waived by the Plan as a result of such delay.

(d) The unpaid balance of the loan, together with interest thereon, shall become
due and payable upon the date of distribution of the Account and the Trustee
shall first satisfy the indebtedness from the amount payable to the Borrower or
to the Borrower’s Beneficiary before making any payments to the Borrower or to
the Borrower’s Beneficiary.

(e) Any loan to a Borrower under the Plan shall be adequately secured. Such
security may include a pledge of a portion of the Borrower’s right, title and
interest in the

 

32



--------------------------------------------------------------------------------

Exhibit 10.24

 

Trust Fund which shall not exceed fifty percent (50%) of the present value of
the Borrower’s vested Account balance under the Plan as determined immediately
after the loan is extended. Such pledge shall be evidenced by the execution of a
promissory note by the Borrower which shall grant the security interest and
provide that, in the event of any default by the Borrower on a loan repayment,
the Committee shall be authorized to take any and all appropriate lawful actions
necessary to enforce collection of the unpaid loan.

(f) A request by a Borrower for a loan shall be made in writing to the Committee
and shall specify the amount of the loan. If a Borrower’s request for a loan is
approved by the Committee, the Committee shall furnish the Trustee with written
instructions directing the Trustee to make the loan in a lump-sum payment of
cash to the Borrower. The cash for such payment shall be obtained by redeeming
proportionately as of the date of payment the Investment Fund or Investment
Funds, or portions thereof, that are credited to the particular Account of such
Borrower.

(g) A loan to a Borrower shall be considered an investment of the separate
Account(s) of the Borrower from which the loan is made. All loan repayments
shall be credited pro rata to such separate Account(s) and reinvested
exclusively in shares of one or more of the Investment Funds in accordance with
the Borrower’s most recent investment direction made in accordance with
Section 9.3.

 

33



--------------------------------------------------------------------------------

Exhibit 10.24

 

ARTICLE VII

MEMBERS’ BENEFITS

7.1 Retirement of Members on or after Retirement Date: Any Member who terminates
his Service on or after his Retirement Date shall have a fully vested and
non-forfeitable right to receive the entire amount of his Account. The “entire
amount” in such Member’s Account shall include any Pre-Tax Contributions,
After-Tax Contributions, Rollover Contributions, amounts in the Profit-Sharing
Plan Account, ESOP Account and Employer Contributions to be made as of the
Valuation Date preceding or coincident with his termination of Service. Payment
of benefits due under this Section shall be made in accordance with Section 8.1.
Notwithstanding any provision of this Plan to the contrary, a Member’s right to
the amounts credited to his Accounts hereunder shall become fully vested and
non-forfeitable in the event of his attainment of age sixty-five (65) prior to
termination of Service.

7.2 Disability of Members: If the Committee shall find and advise the Trustee
that Service of a Member has been terminated because of Total and Permanent
Disability, which in the judgment of the Committee, based upon advice of
competent physicians of their selection, will prevent such Member from resuming
his Service with an Employer, such Member shall become entitled to receive the
entire amount of his Account. The “entire amount” in such Member’s Account shall
include any Pre-Tax Contributions, After-Tax Contributions, Rollover
Contributions, amounts in the Profit-Sharing Plan Account, ESOP Account and
Employer Contributions to be made as of the Valuation Date preceding or
coincident with his termination of Service. Payment of benefits due under this
Section shall be made in accordance with Section 8.1.

7.3 Death of Members: In the event of the termination of Service of any Member
by death, and after receipt by the Committee of acceptable proof of death, his
Beneficiary shall be entitled to receive the entire amount in the deceased
Member’s Account. The “entire amount” in such Member’s Account shall include any
Pre-Tax Contributions, After-Tax Contributions, Rollover Contributions, amounts
in the Profit-Sharing Plan Account, ESOP Account and Employer Contributions to
be made as of the Valuation Date preceding or coincident with his termination of
Service. Payment of benefits due under this Section shall be made in accordance
with Section 8.2.

7.4 Other Termination of Service: In the event of termination of Service of any
Member for any reason other than retirement on or after his Retirement Date,
Total and Permanent Disability or death, a Member shall, subject to the further
provisions of this Plan, be entitled to receive the entire amount credited to
his Pre-Tax Contribution Account, After-Tax Contribution Account, amounts in the
Profit-Sharing Plan Account, ESOP Account, Rollover Account, plus any additional
Pre-Tax Contributions or After-Tax Contributions that were made as of the
Valuation Date preceding or coincident with his termination of Service and have
not yet been credited to his Account, plus an amount equal to the vested
percentage of his Employer Contribution Account, determined in accordance with
the following schedule:

 

Years of Vesting Service

   Vested Percentage  

Less than 1 year

   0 % 

1 year but less than 2

   20 % 

2 years but less than 3

   40 % 

3 years but less than 4

   60 % 

4 years but less than 5

   80 % 

5 or more years

   100 % 

 

34



--------------------------------------------------------------------------------

Exhibit 10.24

 

Any portion of the Employer Contribution Account of a terminated Member in
excess of the vested percentage specified above shall be a Forfeiture, which
shall be disposed of as provided in Section 4.10. Payment of benefits due under
this Section shall be made in accordance with Section 8.1.

In addition, any amounts forfeited from the prior Employer Contribution Account
of such Member upon his earlier termination of Service shall be reinstated to
his new Employer Contribution Account. A former Member who is re-employed after
having incurred five consecutive Breaks in Service shall not be entitled to a
reinstatement of any Forfeiture incurred by reason of his prior termination of
employment.

If a distribution is made at a time when a Member is not fully vested in his
Employer Contribution Account balance, and if the Member is re-employed prior to
a Forfeiture of the balance of his Employer Contribution Account, the Member’s
non-forfeitable portion of the balance of the undistributed Employer
Contribution Account shall be reinstated to his new Employer Account (as
provided in Section 4.10) within a reasonable time after repayment by the Member
of the amount of his previous distribution, if any.

Notwithstanding anything herein to the contrary, if a Member (i) terminates
Service prior to having completed five years of Vesting Service; (ii) meets the
eligibility requirements for a severance plan approved by the Chief Executive
Officer of the Company and the Committee and listed on Appendix A attached
hereto; and (iii) if required by the applicable severance plan, signs a waiver
and release, such Member shall be entitled to receive the entire amount credited
to such Member’s Employer Contribution Account. Effective January 1, 2002,
subject to the other provisions of this Section 7.4 and this Plan, a termination
of Service for purposes of this Section 7.4 shall include a Member’s “severance
from employment” under Section 401(k)(2)(B)(i)(i) of the Code, occurring on or
after January 1, 2002.

7.5 Valuation Dates Determinative of Member’s Rights: The amount to which a
Member is entitled upon his retirement, Total and Permanent Disability, death or
other termination of Service shall be the value of his Account as of the
Valuation Date upon which his distribution is based.

7.6 Vesting for Certain Employees: Each Member who is eligible to participate in
the 1992 Cabot Oil & Gas Corporation Severance Benefit Plan No. 506 and whose
Service was terminated involuntarily between January 9, 1992 and January 21,
1992 shall be fully vested in and have a non-forfeitable right to his entire
Account balance in the Plan as of the date of the termination of his Service
with the Company.

 

35



--------------------------------------------------------------------------------

Exhibit 10.24

 

ARTICLE VIII

PAYMENT OF BENEFITS

8.1 Payment of Benefits: Effective as of January 1, 2007, no fewer than 30 days
(unless such 30-day period is waived by an affirmative election in accordance
with applicable Treasury regulations) and no more than 180 days prior to a
distribution under the Plan, the Committee shall provide each Member with a
notice describing his distribution alternatives and his right to roll over his
Account balance to an Eligible Retirement Plan (as defined in Section 8.5(b)(ii)
of the Plan).

Upon a Member’s entitlement to payment of benefits under Section 7.1, 7.2 or
7.3, he shall file with the Committee his written election on such forms or
forms, and subject to such conditions, as the Committee shall provide. Such
benefit shall consist of the entire amount in such Member’s Account as of the
date of his termination of Service, plus any Employer Contribution allocated to
such Member’s Account after the Member’s termination of Service. The Committee
shall direct the Trustee to distribute the Member’s benefits according to the
Member’s election.

The day following the date of the Member’s termination of Service is the
earliest date that payment of his benefits may commence and is herein referred
to as such Member’s “Distribution Date.” Payment of a Member’s benefits shall be
made or commence as soon as practicable after his Distribution Date, subject to
the Member’s election to defer receipt thereof, but in any event must be made or
commence prior to the expiration of 60 days after the end of the Plan Year
within which such Member’s Retirement Date occurs or the date of his death, if
earlier. A Member who withholds consent to an immediate distribution may at any
time, subsequently elect, in the form and manner prescribed by the Committee, to
receive payment of benefits. If a benefit distribution under the Plan is made to
a Member before he attains age 59  1/2, the Member shall be advised by the
Committee that an additional income tax may be imposed equal to ten percent
(10%) of the portion of the amount so received which is included in his gross
income for such taxable year and which is attributable to benefits accrued while
he was a Member. Members who terminate Service after attainment of age
fifty-five (55) shall be notified of their exemption from said additional tax.

The amount which a Member, former Member or Beneficiary is entitled to receive
at any time and from time to time shall be paid in cash as a lump sum, except
amounts payable to or on behalf of Members who have shares of Cabot Corporation
stock or shares of Cabot Oil & Gas Corporation stock in their Profit-Sharing
Plan Account or their ESOP Account may have their stock balance paid in cash or
as stock certificates adjusted to reflect commission fees.

If the amount to which a terminated Member is entitled is not more than $5,000,
including the balance of such Member’s Rollover Account, such amount shall be
paid to the Member as soon as practicable after his Distribution Date; if such
amount is in excess of $5,000, the distribution shall be made only if the Member
so consents. If such consent is withheld, distribution of the amount to which
the terminated Member is entitled shall be made to such Member within 60 days
after the end of the Plan Year in which occurs the earlier of the Member’s death
or his Retirement Date. Notwithstanding any other provision of this Section or

 

36



--------------------------------------------------------------------------------

Exhibit 10.24

 

the Plan to the contrary, if the total amount due from the Member’s Accounts
does not exceed $1,000, payment of such amounts shall automatically be made in a
lump-sum payment as soon as administratively practicable following termination
of Service for any reason, unless the Member elects to have such amount paid
directly to an Eligible Retirement Plan in the form of a direct rollover.
Notwithstanding the above, in the event of a distribution referenced above which
is greater than $1,000 but less than $5,000, if the Member does not elect to
have such distribution paid directly to an Eligible Retirement Plan specified by
the Member in a direct rollover, or to receive the distribution directly in
accordance with the provisions stated elsewhere herein, then the Committee will
pay the distribution in a direct rollover to an individual retirement plan or
account designated by the Committee in its sole discretion. If a Member’s
termination of Service occurs after his Retirement Date, distribution shall be
made within 60 days after the end of the Plan Year in which termination occurs.
If a Member dies before distribution of his interest commences, the Member’s
entire interest will be distributed no later than five years after the Member’s
death. If distribution has commenced before the Member’s death, any remaining
amount in the Member’s Account shall be distributed at least as rapidly as under
the method of distribution being used as of the date of the Member’s death.

Notwithstanding anything herein to the contrary, if a distribution is one to
which Code Sections 401(a)(11) and 417 do not apply, such distribution may
commence less than 30 days after the notice required under
Section 1.411(a)-11(c) of the Income Tax Regulations is given, provided that
(a) the Committee clearly informs the Member that the Member has a right to a
period of at least 30 days after receiving the notice to consider the decision
of whether or not to elect a distribution (and, if applicable, a particular
distribution option), and (b) the Member, after receiving the notice,
affirmatively elects a distribution. If a distribution is one to which
Sections 401(a)(11) and 417 of the Code does apply, the Member may elect, with
the consent of the Member’s spouse to waive any requirement that the written
explanation required under Code Section 417 be provided at least 30 days before
the annuity starting date (or to waive the 30-day requirement with respect to an
explanation provided after the annuity starting date) if the distribution
commences more than 7 days after such explanation is provided.

8.2 Distribution Upon Death: In the event of the death of any Member, the amount
in his Account shall be distributable as follows:

(a) A Member shall file with the Committee a written designation, in the form
prescribed by the Committee, of the Beneficiary or Beneficiaries to receive the
amount in his Account upon his death, and the Member may at any time change or
cancel any such designation by filing a written request in the form prescribed
by the Committee. No such designation of Beneficiary shall be effective if the
Member has a spouse, unless the spouse is designated as the Beneficiary or
unless the spouse consents to the designation of another person as Beneficiary
or the absence of the spouse’s consent is permitted herein. The Member’s spouse
may waive the right to be the Member’s sole Beneficiary and consent to the
Beneficiary designation made by the Member. The waiver must (i) be in writing;
(ii) designate a specific alternate Beneficiary and a form of benefit which may
not be changed without spousal consent (or must expressly permit designation by
the Member without further consent of the spouse); (iii) acknowledge the effect
of the waiver; and (iv) be witnessed by a Plan representative or a notary
public. The spouse’s consent to a Beneficiary designation shall not be required
if it is established to the

 

37



--------------------------------------------------------------------------------

Exhibit 10.24

 

satisfaction of the Committee that such written consent may not be obtained
because there is no spouse or the spouse cannot be located. Any consent under
this Section 8.2(a) will be valid only with respect to the spouse who signs the
consent. Additionally, a revocation of a prior spousal consent may be made by a
Member without the consent of the spouse at any time before the distribution of
the benefit under the Plan. The number of revocations shall not be limited.

(b) In the event of the death of any Member, the entire amount in the Account of
such Member shall be distributed to the Member’s spouse, or if there is no
spouse, or the spouse has consented pursuant to Section 8.2(a), then to the
Beneficiary designated by him as provided in the preceding paragraph (a); or, in
the absence of an effective designation or if no designated Beneficiary survives
the Member, then to the duly appointed and qualified executor or administrator
of the Member’s estate; or, if no administration of the estate of such decedent
is necessary, then to the Beneficiary entitled thereto under the last will and
testament of such deceased Member; or, if such decedent left no will, to the
legal heirs of such decedent determined in accordance with the laws of intestate
succession of the state of the decedent’s domicile.

(c) If the Committee shall be in doubt as to the right of any Beneficiary
designated by a deceased Member to take the interest of such decedent, the
Committee may direct the Trustee to distribute the amount in the Account in
question to the estate of such Member, in which event the Trustee, the Employer,
the Committee, and any other person in any manner connected with the Plan, shall
have no further liability in respect of the assets.

(d) The entire amount in the Account of such Member shall be distributed no
later than one year after the Member’s date of death or, if later, one year
after receipt by the Committee of acceptable proof of death.

8.3 Required Minimum Distributions:

(a) General. Notwithstanding any provisions of this Plan to the contrary, for a
Member attaining age 70 1/2, any benefits to which a Member is entitled shall
commence not later than the April 1 following the later of (i) the calendar year
in which the Member attains age 70 1/2 or (ii) the calendar year in which the
Member’s employment terminates (provided, however, that clause (ii) of this
sentence shall not apply in the case of a Member who is a 5% owner (as defined
in Section 416(i) of the Code) with respect to the Plan Year ending in the
calendar year in which such Member attains age 70 1/2 (such date the “Required
Beginning Date”). All distributions required under this Section 8.3 will be made
in accordance with the Treasury Regulations under Code Section 401(a)(9) and
shall apply for purposes of determining required minimum distributions for
calendar years beginning with the 2003 calendar year. The requirements under
Code Section 401(a)(9) will take precedence over any inconsistent provisions of
the Plans.

(b) Timing and Manner of Distributions. The Member’s entire interest will be
distributed, or begin to be distributed, to the Member no later than the
Member’s Required Beginning Date. Upon the death of the Member distributions
will be made to the Beneficiary in accordance with Section 8.2 of the Plan.

 

38



--------------------------------------------------------------------------------

Exhibit 10.24

 

(c) Calculation of Required Minimum Distribution. During the Member’s lifetime,
the minimum amount that will be distributed for each Distribution Calendar Year
is the quotient obtained by dividing the Member’s Account Balance by the
distribution period in the Uniform Lifetime Table set forth in
Section 1.401(a)(9)-9 of the Treasury Regulations, using the Member’s age as of
the Member’s birthday in the Distribution Calendar Year. Required minimum
distributions will be determined beginning with the first Distribution Calendar
Year and up to and including the Distribution Calendar Year that includes the
Member’s date of death.

(d) Required Minimum Distributions After Member’s Death. If the Member dies
after his Required Beginning Date his remaining Account balance will be
distributed to his Beneficiary in a lump sum payment no later than the
December 31 of the year following the year of the Member’s death. If the Member
dies before his Required Beginning Date, then payments to the Beneficiary will
be made as provided under Section 8.2 of the Plan.

(e) Definitions.

(i) Designated Beneficiary. The individual who is designated as the Beneficiary
under Section 8.2 of the Plan and is the Designated Beneficiary under
Section 401(a)(9) of the Code and Section 1.401(a)(9)-1, Q&A-4, of the Treasury
Regulations.

(ii) Distribution Calendar Year. A calendar year for which a minimum
distribution is required. For distributions beginning before the Member’s death,
the first Distribution Calendar Year is the calendar year immediately preceding
the calendar year which contains the Member’s Required Beginning Date. For
distributions beginning after the Member’s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
under Section 8.3(d). The required minimum distribution for the Member’s first
Distribution Calendar Year will be made on or before the Member’s Required
Beginning Date. The required minimum distribution for other distribution
calendar years, including the required minimum distribution for the Distribution
Calendar Year in which the Member’s Required Beginning Date occurs, will be made
on or before December 31 of that Distribution Calendar Year.

(iii) Member’s Account Balance. The Account balance as of the last valuation
date in the calendar year immediately preceding the Distribution Calendar Year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The Account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

 

39



--------------------------------------------------------------------------------

Exhibit 10.24

 

8.4 Disputed Benefits: If any dispute still exists between a Member or a
Beneficiary and the Committee after a review of the claim or in the event any
uncertainty shall develop as to the person to whom payment of any benefit
hereunder shall be made, the Trustee may withhold the payment of all or any part
of the benefits payable hereunder to the Member or Beneficiary until such
dispute has been resolved by a court of competent jurisdiction or settled by the
parties involved.

8.5 Member’s Right to Transfer Eligible Rollover Distribution:

(a) Notwithstanding any provision of this Plan that would otherwise limit a
Distributee’s election under this Section, a Distributee may elect, at the time
and in the manner prescribed by the Committee, to have any portion of an
Eligible Rollover Distribution paid in the form of a direct rollover to an
Eligible Retirement Plan specified by the Distributee.

(b) Definitions:

(i) Eligible Rollover Distribution: Effective as of January 1, 2007, an Eligible
Rollover Distribution is any distribution of all or any portion of the balance
to the credit of the Distributee, except that an Eligible Rollover Distribution
does not include:

(1) any distribution that is one of a series of substantially equal periodic
payments (not less frequently than annually) made for

(A) the life or life expectancy of the Distributee;

(B) the joint lives or joint life expectancies of the Distributee and the
Distributee’s designated beneficiary; or

(C) a specific period of 10 years or more;

(2) any distribution to the extent such distribution is required under
Section 401(a)(9) of the Code;

(3) the portion of a distribution that is not includable in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities), unless such portion is rolled over to

(A) an individual retirement account described in Section 408(a) or an
individual retirement annuity described in Section 408(b) of the Code or

 

40



--------------------------------------------------------------------------------

Exhibit 10.24

 

(B) a qualified defined contribution plan described in Section 401(a) or 403(a)
of the Code or a Section 403(b) annuity contract, provided that such plan or
contract agrees to separately account for amounts rolled over, including
separately accounting for the portion of the distribution which is includable in
gross income and the portion of such distribution which is not so includable;

(4) any distribution which is made upon hardship;

(5) a loan treated as a distribution under Section 72(p) of the Code and not
excepted by Section 72(p)(2) of the Code or a loan in default that is a deemed
distribution;

(6) any corrective distribution made pursuant to the terms of Article XII or
XIV; or

(7) any other distribution designated by the Internal Revenue Service as
ineligible for rollover treatment.

The foregoing notwithstanding, effective as of January 1, 2009, if all or any
portion of a distribution during 2009 is treated as an Eligible Rollover
Distribution but would not be so treated if the minimum distribution
requirements under Section 401(a)(9) of the Code had applied during 2009, such
distribution shall not be treated as an Eligible Rollover Distribution for
purposes of Sections 401(a)(31), 402(f) or 3405(c) of the Code.

(ii) Eligible Retirement Plan: Effective as of January 1, 2008, an Eligible
Retirement Plan is

(1) an individual retirement account described in Section 408(a);

(2) an individual retirement account described in Section 408A of the Code
(“Roth IRA”);

(3) an individual retirement annuity described in Section 408(b) of the Code;

(4) a qualified defined contribution plan described in Section 401(a) or 403(a)
of the Code or a Section 403(b) annuity contract;

(5) an eligible plan under Section 457(b) of the Code which is maintained by a
state, political subdivision of a state, or any agency or instrumentality of a
state or political subdivision of a state and which agrees to separately account
for amounts transferred into such plan from this Plan; or

 

41



--------------------------------------------------------------------------------

Exhibit 10.24

 

(6) a qualified trust described in Section 401(a) of the Code, that accepts the
Distributee’s eligible rollover distribution.

The definition of Eligible Retirement Plan shall also apply in the case of a
distribution to a surviving spouse, or to a spouse or former spouse who is the
alternate payee under a qualified domestic relation order, as defined in
Section 414(p) of the Code and a non-spouse Beneficiary to the extent provided
in Section 829 of the Pension Protection Act of 2006 as provided in Section 8.6.
Notwithstanding the foregoing, with respect to any portion of an Eligible
Rollover Distribution that is attributable to payments or distributions from a
designated Roth account (as defined in Section 402A of the Code), the term
“Eligible Retirement Plan” shall mean only another designated Roth account or a
Roth IRA.

(iii) Distributee: A distributee includes an Employee or former Employee. In
addition, the Employee’s or former Employee’s surviving spouse and the
Employee’s or former Employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse.

(iv) Direct Rollover: A direct rollover is a payment by the Plan to the eligible
retirement plan specified by the distributee.

8.6 Non-Spouse Beneficiary Rollovers: Notwithstanding any provision of the Plan
to the contrary, effective as of January 1, 2010, the terms of this Section 8.6
shall apply if the designated Beneficiary (within the meaning of
Section 401(a)(9)) is a person other than the Member’s spouse or a trust. In
such a case and to the extent required by Section 829 of the Pension Protection
Act of 2006, the Beneficiary may elect to have all or part of the Member’s
Account distributed in a direct trustee-to-trustee transfer to an inherited
individual retirement account described in Section 408(a) or an individual
retirement annuity described in Section 408A of the Code (an “Inherited IRA”) if
the following requirements are satisfied:

(a) The Beneficiary must request a direct trustee-to-trustee transfer to an
Inherited IRA by filing a written request in the form and manner prescribed by
the Committee. Such written request must be submitted to the Committee (or its
delegate) prior to the commencement of the distribution of the Member’s Account
balance. Such written request shall include the Beneficiary’s assurance that the
Inherited IRA has been designated as an IRA with respect to the deceased Member
and identifies the designated Beneficiary.

(b) The amount distributed in a trustee-to-trustee transfer to an Inherited IRA
satisfies the requirements for an Eligible Rollover Distribution as set forth in
Section 8.5(b)(i) other than with respect to the definition of “Distributee” in
Section 8.5(b)(iii).

(c) The transfer otherwise meets all other requirements of Code
Section 402(c)(11) and any regulations and guidance issued thereunder.

 

42



--------------------------------------------------------------------------------

Exhibit 10.24

 

ARTICLE IX

TRUST AGREEMENT; INVESTMENT

FUNDS; INVESTMENT DIRECTIONS

9.1 Trust Agreement: The Company has adopted a Trust Agreement governing the
administration of the Trust, established effective as of January 1, 1991 (the
provisions of which are herein incorporated by reference to the extent not
inconsistent herewith). Subject to the provisions of Section 9.2, and, not by
way of limitation, the provisions of the Trust Agreement, the Trustee may invest
a portion of the Trust Fund in common stock of the Company, or in any other
“qualifying employer security” within the meaning of Section 407(d)(5) of ERISA.

9.2 Investment Funds: The Trustee shall divide the Trust Fund into the Cabot
Corporation Common Stock Fund, the Cabot Oil & Gas Corporation Stock Fund and
such additional Investment Funds which shall be selected and reviewed from time
to time by the Committee.

Contributions shall be paid into the Investment Funds pursuant to the directions
of the Members given in accordance with the provisions of Sections 9.3 and 9.4
as certified to the Trustee by the Committee. Except as otherwise provided
herein, interest, dividends and other income and all profits and gains produced
by each such Investment Fund shall be paid into such Investment Fund, and such
interest, dividends and other income or profits and gains, without distinction
between principal and income, may be invested and reinvested but only in the
property hereinabove specified for the particular Investment Fund.

9.3 Investment Directions of Members: Each Member may, in a form and manner
prescribed by the Committee, direct that the total of the Contributions
allocable to his Pre-Tax and After-Tax Contribution Accounts, Employer
Contribution Account, Profit-Sharing Plan Account and Rollover Account, if any,
and the earnings and accretions thereon, be invested in such percentages (in
increments of ten percent (10%) of the total of all Accounts) as he may
designate among the Investment Funds. In the event a Member fails to direct the
manner of investing his Accounts as provided herein, his Accounts shall be
invested only in the Default Investment Fund.

9.4 Change of Investment Directions: Each Member may, upon notice to the
Committee in the manner prescribed by the Committee, including electronic
notice, and subject to any restrictions or conditions which may be established
by the Administrative Committee, direct that the investment of the total of the
existing balances in his Account and or the investment of all future
Contributions by or on behalf of the Participant be changed from one authorized
Investment Fund to another authorized Investment Fund available under the Trust
Agreement.

9.5 Benefits Paid Solely from Trust Fund: All of the benefits provided to be
paid under Article VIII shall be paid by the Trustee out of the Trust Fund to be
administered under such Trust Agreement. No Fiduciary shall be responsible or
liable in any manner for payment of any such benefits, and all Members hereunder
shall look solely to such Trust Fund and to the adequacy thereof for the payment
of any such benefits of any nature or kind which may at any time be payable
hereunder.

 

43



--------------------------------------------------------------------------------

Exhibit 10.24

 

9.6 Committee Directions to Trustee: The Trustee shall make only such
distributions and payments out of the Trust Fund as may be directed by the
Committee. The Trustee shall not be required to determine or make any
investigation to determine the identity or mailing address of any person
entitled to any distributions and payments out of the Trust Fund and shall have
discharged its obligation in that respect when it shall have sent certificates
and checks or other papers by ordinary mail to such persons and addresses as may
be certified to it by the Committee.

9.7 Authority to Designate Investment Manager: The Committee may appoint an
investment manager or managers to manage (including the power to acquire and
dispose of) any assets of the Trust Fund in accordance with the terms of the
Trust Agreement and ERISA.

9.8 Liquidation of Cabot MicroElectronics Stock: Any Cabot MicroElectronics
Stock received by the Plan on behalf of a Member shall be liquidated as soon as
practicable as directed by the Committee, and such proceeds shall be invested
proportionately according to the existing investment elections of the Members at
the time of the liquidation.

 

44



--------------------------------------------------------------------------------

Exhibit 10.24

 

ARTICLE X

ADOPTION OF PLAN BY OTHER ORGANIZATIONS;

SEPARATION OF THE TRUST FUND; AMENDMENT

AND TERMINATION OF THE PLAN;

DISCONTINUANCE OF CONTRIBUTIONS TO THE TRUST FUND

10.1 Adoptive Instrument: Any corporation or other organization with employees,
now in existence or hereafter formed or acquired which is not already an
Employer under this Plan and which is otherwise legally eligible, may, with the
approval of the Company by action of the Board of Directors, adopt and become an
Employer under this Plan by executing and delivering to the Company and the
Trustee an adoptive instrument specifying the classification of its Employees
who are to be eligible to participate in the Plan and by agreeing to be bound as
an Employer by all the terms of the Plan with respect to its eligible Employees.
The adoptive instrument may contain such changes and variations in the terms of
the Plan as may be acceptable to the Company. Any such approved organizations
which shall adopt this Plan shall designate the Company as its agent to act for
it in all transactions affecting the administration of the Plan and shall
designate the Committee to act for such Employer and its Members in the same
manner in which the Committee may act for the Company and its Members hereunder.
The adoptive instrument shall specify the effective date of such adoption of the
Plan and shall become, as to such adopting Employer and its Employees, a part of
this Plan. Such Employer may obtain a favorable determination letter from the
appropriate District Director of the Internal Revenue with respect to its
participation in the Plan. The Company may, in its absolute discretion,
terminate an adopting Employer’s participation at any time when in its judgment
such adopting Employer fails or refuses to discharge its obligations under the
Plan. Unless otherwise specifically provided, in the event a corporation or
organization that has adopted the Plan ceases to be an Affiliate of the Company
its participation in the Plan shall terminate.

10.2 Separation of the Trust Fund: A separation of the Trust Fund as to the
interest therein of the Members of any particular Employer may be made by an
Employer at any time. In such event, the Trustee shall set apart that portion of
the Trust Fund which shall be allocated to such Members pursuant to a valuation
and allocation of the Trust Fund made in accordance with the procedures set
forth in Sections 5.2 and 5.4, but as of the date when such separation of the
Trust Fund shall be effective. Such portion may in the Trustee’s discretion be
set apart in cash or in kind out of the properties of the Trust Fund. That
portion of the Trust Fund so set apart shall continue to be held by the Trustee
as though such Employer had entered into the Trust Agreement as a separate trust
agreement with the Trustee. Such Employer may in such event designate a new
trustee of its selection to act as trustee under such separate trust agreement.
Such Employer shall thereupon be deemed to have adopted the Plan as its own
separate plan, and shall subsequently have all such powers of amendment or
modification of such plan as are reserved herein to the Company.

10.3 Voluntary Separation: If any Employer shall desire to separate its interest
in the Trust Fund, it may request such a separation in a notice in writing to
the Company and the Trustee. Such separation shall then be made as of any
specified date after service of such notice, and such separation shall be
accomplished in the manner set forth in Section 10.2.

 

45



--------------------------------------------------------------------------------

Exhibit 10.24

 

10.4 Amendment of the Plan: The Company shall have the right to amend or modify
this Plan and (with the consent of the Trustee) the Trust Agreement at any time
and from time to time to any extent that it may deem advisable. Any such
amendment or modification shall be set out in an instrument in writing duly
authorized by the Board of Directors and executed by the Company. No such
amendment or modification shall, however, increase the duties or
responsibilities of the Trustee without its consent thereto in writing, or have
the effect of transferring to or vesting in any Employer any interest or
ownership in any properties of the Trust Fund, or of permitting the same to be
used for or diverted to purposes other than for the exclusive benefit of the
Members and their Beneficiaries. No such amendment shall decrease the Account of
any Member or shall decrease any Member’s vested interest in his Account.
Notwithstanding anything herein to the contrary, the Plan or the Trust Agreement
may be amended in such manner as may be required at any time to make it conform
to the requirements of the Internal Revenue Code or of any United States
statutes with respect to employees’ trusts, or of any amendment thereto, or of
any regulations or rulings issued pursuant thereto, and no such amendment shall
be considered prejudicial to any then existing rights of any Member or his
Beneficiary under the Plan.

10.5 Acceptance or Rejection of Amendment by Employers: The Company shall
promptly deliver to each other Employer any amendment to this Plan or the Trust
Agreement. Each such Employer will be deemed to have consented to such amendment
unless it notifies the Company and the Trustee in writing within thirty
(30) days after receipt of the amendment that it does not consent thereto, and
requests a separation of its interest in the Trust Fund in accordance with the
provisions of Section 10.2, as of the first day of the month following such
written notification to the Company and the Trustee.

10.6 Termination of the Plan: In accordance with the procedures set forth in
this Section 10.6, the Company or any other Employer may effect a termination of
the Plan as to such particular Employer under the following circumstances:

(a) The Plan may be terminated by the delivery to the Trustee of an instrument
in writing approved and authorized by the board of directors of such Employer.
In such event, termination of the Plan shall be effective as of any subsequent
date specified in such instrument.

(b) Except as otherwise provided in Section 10.10, the Plan shall terminate
effective at the expiration of sixty (60) days following the merger into another
corporation or dissolution of any Employer, or following any final legal
adjudication of any Employer as a bankrupt or an insolvent, unless within such
time a successor organization approved by the Company shall deliver to the
Trustee a written instrument certifying that such organization (i) has become
the Employer of more than fifty percent (50%) of those Employees of such
Employer who are then Members under this Plan and (ii) has adopted the Plan as
to its Employees. In any such event the interest in the Plan of any Member whose
employment may not be continued by the successor shall be fully vested as of the
date of termination of his Service, and shall be payable in cash or in kind
within six (6) months from the date of termination of his Service.

 

46



--------------------------------------------------------------------------------

Exhibit 10.24

 

10.7 Liquidation and Distribution of Trust Fund upon Termination: In the event
of a complete termination of the Plan with respect to any Employer, the portion
of the Trust Fund attributable to the Accounts of the affected Members employed
by such Employer shall be separated from the remainder of the Trust Fund as of
the effective date of such termination of the Plan in accordance with the
procedure set forth in Section 10.2. Following such separation, the assets and
properties of the portion of the Trust Fund attributable to the Accounts of such
affected Members shall be reduced to cash as soon as practicable under the
circumstances. Any administrative costs or expenses incurred incident to the
final liquidation of such separate trust funds shall be paid by the Employer,
except that in the case of bankruptcy or insolvency of such Employer any such
costs shall be charged against the Trust Fund. Following the reduction of the
portion of the Trust Fund attributable to the affected Members to cash, the
Accounts of the Members shall then be valued as provided in Sections 5.2 and 5.4
and shall be fully vested and each such Member shall become entitled to receive
the entire amount in his Account in cash as directed by the Committee. The
terminating Employer shall promptly advise the appropriate District Director of
Internal Revenue of such complete or partial termination and shall direct the
Trustee to delay the final distribution to its affected Members until the
District Director shall advise in writing that such termination does not
adversely affect the previously qualified status of the Plan or the exemption
from tax of the Trust under Section 401(a) or 501(a) of the Code.

10.8 Effect of Termination or Discontinuance of Contributions: If any Employer
shall terminate the Plan as to its Employees, then all amounts credited to the
Accounts of the Members of such Employer with respect to whom the Plan has
terminated shall become fully vested and non-forfeitable. If any Employer shall
completely discontinue its Contributions to the Trust Fund or suspend its
Contributions to the Trust Fund under such circumstances as to constitute a
complete discontinuance of Contributions within the meaning of
Section 1.401-6(c) of the regulations under the Code, then all amounts credited
to the Accounts of the Members of such Employer shall become fully vested and
non-forfeitable, and throughout any such period of discontinuance of
Contributions by an Employer all other provisions of the Plan shall continue in
full force and effect with respect to such Employer other than the provisions
for Contributions by such Employer.

10.9 Merger of Plan with Another Plan: In the event of any merger or
consolidation of the Plan with, or transfer in whole or in part of the assets
and liabilities of the Trust Fund to another trust fund held under, any other
plan of deferred compensation maintained or to be established for the benefit of
all or some of the Members of this Plan, the assets of the Trust Fund applicable
to such Members shall be transferred to the other trust fund only if:

(a) Each Member would (if either this Plan or the other plan then terminated)
receive a benefit immediately after the merger, consolidation or transfer which
is equal to or greater than the benefit he would have been entitled to receive
immediately before the merger, consolidation or transfer (if this Plan had then
terminated);

(b) Resolutions of the board of directors of the Employer under this Plan, or of
any new or successor employer of the affected Members, shall authorize such
transfer of assets, and, in the case of the new or successor employer of the
affected Members, its resolutions shall include an assumption of liabilities
with respect to such Members’ inclusion in the new employer’s plan; and

 

47



--------------------------------------------------------------------------------

Exhibit 10.24

 

(c) Such other plan and trust are qualified under Sections 401(a) and 501(a) of
the Code.

10.10 Consolidation or Merger with Another Employer: Notwithstanding any
provision of this Article X to the contrary, upon the consolidation or merger of
two or more Employers under this Plan with each other, the surviving Employer or
organization shall automatically succeed to all the rights and duties under the
Plan and Trust of the Employers involved, and their shares of the Trust Fund
shall, subject to the provisions of Section 10.9, be merged and thereafter be
allocable to the surviving Employer or organization for its Employees and their
Beneficiaries.

 

48



--------------------------------------------------------------------------------

Exhibit 10.24

 

ARTICLE XI

MISCELLANEOUS PROVISIONS

11.1 Terms of Employment: The adoption and maintenance of the provisions of this
Plan shall not be deemed to constitute a contract between any Employer and
Employee, or to be a consideration for, or an inducement or condition of, the
employment of any person. Nothing herein contained shall be deemed to give to
any Employee the right to be retained in the employ of an Employer or to
interfere with the right of an Employer to discharge an Employee at any time,
nor shall it be deemed to give to an Employer the right to require any Employee
to remain in its employ, nor shall it interfere with any Employee’s right to
terminate his employment at any time.

11.2 Controlling Law: Subject to the provisions of ERISA, this Plan shall be
construed, regulated and administered under the laws of the State of Texas.

11.3 Invalidity of Particular Provisions: In the event any provision of this
Plan shall be held illegal or invalid for any reason, said illegality or
invalidity shall not affect the remaining provisions of this Plan but shall be
fully severable, and this Plan shall be construed and enforced as if said
illegal or invalid provisions had never been inserted herein.

11.4 Non-Alienation of Benefits: Except as otherwise provided below and with
respect to certain judgments and settlements pursuant to Section 401(a)(13) of
the Code, no benefit which shall be payable out of the Trust Fund to any person
(including a Member or Beneficiary) shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge, and any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber or charge the same shall be void; and no such benefit shall in any
manner be liable for, or subject to, the death, contracts, liabilities,
engagements or torts of any person, and the same shall not be recognized by the
Trustee, except to the extent as may be required by law.

This provision shall not apply to a “qualified domestic relations order” defined
in Code Section 414(p), and those other domestic relations orders permitted to
be so treated by the Committee under the provisions of the Retirement Equity Act
of 1984. To the extent provided under a “qualified domestic relations order,” a
former spouse of a Member shall be treated as the spouse or surviving spouse for
all purposes of the Plan. If the Committee receives a qualified domestic
relations order with respect to a Member, the Committee may authorize the
immediate distribution of the amount assigned to the Member’s former spouse, to
the extent permitted by law, from the Member’s Accounts.

11.5 Payments in Satisfaction of Claims of Members: Any payment or distribution
to any Member or his legal representative or any Beneficiary in accordance with
the provisions of this Plan shall be in full satisfaction of all claims under
the Plan against the Trust Fund, the Trustee and the Employer. The Trustee may
require that any distributee execute and deliver to the Trustee a receipt and a
full and complete release as a condition precedent to any payment or
distribution under the Plan.

11.6 Payments Due Minors and Incompetents: If the Committee determines that any
person to whom a payment is due hereunder is a minor or is incompetent by reason
of physical or

 

49



--------------------------------------------------------------------------------

Exhibit 10.24

 

mental disability, the Committee shall have the power to cause the payments
becoming due such person to be made to another for the benefit of such minor or
incompetent, without the Committee or the Trustee being responsible to see to
the application of such payment. To the extent permitted by ERISA, payments made
pursuant to such power shall operate as a complete discharge of the Committee,
the Trustee and the Employer.

11.7 Impossibility of Diversion of Trust Fund: Notwithstanding any provision
herein to the contrary, no part of the corpus or the income of the Trust Fund
shall ever be used for or diverted to purposes other than for the exclusive
benefit of the Member or their Beneficiaries or for the payment of expenses of
the Plan. No part of the Trust Fund shall ever directly or indirectly revert to
any Employer.

11.8 Evidence Furnished Conclusive: The Employer, the Committee and any person
involved in the administration of the Plan or management of the Trust Fund shall
be entitled to rely upon any certification, statement, or representation made or
evidence furnished by a Member or Beneficiary with respect to facts required to
be determined under any of the provisions of the Plan, and shall not be liable
on account of the payment of any monies or the doing of any act or failure to
act in reliance thereon. Any such certification, statement, representation, or
evidence, upon being duly made or furnished, shall be conclusively binding upon
such Member or Beneficiary but not upon the Employer, the Member or any other
person involved in the administration of the Plan or management of the Trust
Fund. Nothing herein contained shall be construed to prevent any of such parties
from contesting any such certification, statement, representation, or evidence
or to relieve the Member or Beneficiary from the duty of submitting satisfactory
proof of such fact.

11.9 Copy Available to Members: A copy of the Plan, and of any and all future
amendments thereto, shall be provided to the Committee and shall be available to
Members and, in the event of the death of a Member, to his Beneficiary, for
inspection at the offices of his Employer during the regular office hours of the
Employer.

11.10 Unclaimed Benefits: If at, after or during the time when a benefit
hereunder is payable to any Member, Beneficiary or other distributee, the
Committee, upon request of the Trustee, or at its own instance, shall mail by
registered or certified mail to such Member, Beneficiary or other distributee at
his last known address a written demand for his then address or for satisfactory
evidence of his continued life, or both, and if such Member, Beneficiary or
distributee shall fail to furnish the same to the Committee within two (2) years
from the mailing of such demand, then the Committee may, in its sole discretion,
determine that such Member, Beneficiary or other distributee has forfeited his
right to such benefit and may declare such benefit, or any unpaid portion
thereof, terminated as if the death of the distributee (with no surviving
Beneficiary) had occurred on the date of the last payment made thereon, or on
the date such Member, Beneficiary or distributee first became entitled to
receive benefit payments, whichever is later; provided, however, that such
forfeited benefit shall be reinstated if a claim for the same is made by the
Member, Beneficiary or other distributee at any time thereafter. Such
reinstatement shall be made out of the funds otherwise available for allocation
as Forfeitures for the Plan Year during which such claim was filed with the
Committee (as provided in Section 4.8); and, if Forfeitures for the Plan Year
are insufficient to reinstate such amounts, the Employer shall make the Employer
Minimum Contribution required under Section 4.4 hereof.

 

50



--------------------------------------------------------------------------------

Exhibit 10.24

 

Notwithstanding any provision of this Plan to the contrary, if, in the event of
the Plan’s termination, the Committee has taken reasonable steps to locate a
Member, Beneficiary or other distributee, but has been unable to do so, such
person shall be deemed to have forfeited any right to such benefit or any unpaid
portion thereof and shall not be entitled to the reinstatement of his Account or
any benefit under the Plan.

11.11 Headings for Convenience Only: The headings and subheadings herein are
inserted for convenience of reference only and are not to be used in construing
this instrument or any provision thereof.

11.12 Successors and Assigns: This agreement shall bind and inure to the benefit
of the successors and assigns of the Employers.

 

51



--------------------------------------------------------------------------------

Exhibit 10.24

 

ARTICLE XII

LIMITATION ON BENEFITS

12.1 Maximum Permissible Amount and Incorporation of Code Section 415 by
Reference:

(a) Maximum Permissible Amount: Notwithstanding any provision of this Plan to
the contrary, except as otherwise provided in this Article, total Annual
Additions made to the Account of a Member for a Limitation Year shall not exceed
the “Maximum Permissible Amount,” which is the lesser of:

(i) $40,000, as adjusted pursuant to Code Section 415(d) and Treasury Regulation
Section 1.415(d)-1(b); or

(ii) 100% of the Member’s Compensation for the Limitation Year.

For purposes of determining whether the Annual Additions under this Plan exceed
the Maximum Permissible Amount, all defined contribution plans of the Employer
are to be treated as one defined contribution plan.

(b) Incorporation of Section 415 by Reference. In accordance with Treasury
Regulation Section 1.415(a)-1(d)(3), the Plan incorporates by reference the
limitations on contributions under Code Section 415 and as provided under
Treasury Regulation Section 1.415(c)-1 et seq. (as may be revised or amended
from time to time by the Internal Revenue Service). Unless otherwise provided in
this Article, the default rules under Code Section 415 Treasury Regulations
shall apply with respect to the limitations under this Section.

(c) Compensation. For purposes of determining a Member’s Maximum Permissible
Amount for any Limitation Year, in addition to amounts of Compensation included
for the Limitation Year in accordance with the timing rules under the provisions
in Treasury Regulation Section 1.415-2(e), such Member’s Compensation for the
Limitation Year shall include:

(i) Amounts paid after a Member’s severance from employment for services during
the Member’s regular working hours or outside the Member’s regular working hours
(such as overtime or shift differential), commissions, bonuses, or other similar
payments if (A) such Compensation would have been paid to the Member prior to
his severance from employment if he had continued in employment with the
Employer and (B) such Compensation is paid by the later of 2 1/2 months after
the Member’s severance from employment with the Employer or the end of the
Limitation Year that includes the date of such severance from employment;

(ii) Amounts earned, but not paid, during a Limitation Year solely because of
the timing of the pay periods, provided that such amounts are (A) paid during
the first few weeks of the next Limitation Year, (B) included on a uniform and
consistent basis with respect to all similarly situated Employees, and (C) not
included in more than one Limitation Year.

 

52



--------------------------------------------------------------------------------

Exhibit 10.24

 

12.2 Definitions: For purposes of this Section, the following terms shall have
the following meanings:

(a) Employer: The Company and any other Employer that adopts this Plan;
provided, however, that in the case of a group of employers which constitutes a
controlled group of corporations (as defined in Code Section 414(b), as modified
by Code Section 415(h)) or which constitutes trades and businesses (whether or
not incorporated) which are under common control (as defined in Code
Section 414(c) as modified by Code Section 415(h)) or an affiliated service
group (as defined in Code Section 414(m)), all such employers shall be
considered a single employer for purposes of applying the limitations of this
Section for any portion of a Limitation Year during which such employers were so
controlled or affiliated.

(b) Limitation Year: The Plan Year.

(c) Compensation: For purposes of determining the Maximum Permissible Amount, a
Member’s Compensation:

(i) includes:

(1) wages, salaries, fees for professional services and other amounts received
(without regard to whether or not an amount is paid in cash) for personal
services actually rendered in the course of employment with an Employer to the
extent that such amounts are includable in gross income (or to the extent
amounts that would have been received and includible in gross income but for an
election by the Member under Code Sections 125(a), 132(f)(4), 402(e)(3),
402(h)(1)(B), 402(k) or 457(b)), including, but not limited to, commissions paid
to salesmen, compensation for services on the basis of a percentage of profits,
commissions on insurance premiums, tips, bonuses, fringe benefits and
reimbursements or other expense allowances under a nonaccountable plan as
described in Treasury Regulation Section 1.62-2(c);

(2) Amounts described in Code Section 104(a)(3), 105(a), or 105(h), but only to
the extent that these amounts are includible in the gross income of the Member
for such year;

(3) Amounts paid or reimbursed by the Employer for moving expenses incurred by a
Member, but only to the extent that at the time of the payment or reimbursement
it is reasonable to believe that these amounts are not deductible by the Member
under Code Section 217;

(4) The value of a nonstatutory option (which is an option other than a
statutory option as defined in Treasury Regulation Section 1.421-1(b)) granted
to a Member by the Employer, but only to the extent that the value of the option
is includible in the gross income of the Member for the taxable year in which
granted;

 

53



--------------------------------------------------------------------------------

Exhibit 10.24

 

(5) The amount includible in the gross income of a Member upon making the
election described in Code Section 83(b); and

(6) Amounts that are includible in the gross income of a Member under the rules
of Code Section 409A or Section 457(f)(1)(A) or because the amounts are
constructively received by the Member; and

(ii) excludes:

(1) Contributions (other than elective contributions described in Code
Sections 402(e)(3), 408(k)(6), 408(p)(2)(A)(i) or 457(b)) made by the Employer
to a plan of deferred compensation (including a simplified employee pension
described in Code Section 408(k) or a simple retirement account described in
Code Section 408(p), whether or not qualified) to the extent the contributions
are not included in the gross income of the Member for the taxable year in which
contributed, and any amounts paid to a Member from a plan of deferred
compensation (whether or not qualified) regardless of whether such amounts are
includable in the gross income of the Member when distributed;

(2) Amounts realized from the exercise of a nonstatutory option (which is an
option other than a statutory option as defined in Treasury Regulation
Section 1.421-1(b)) or when restricted stock or other property held by a Member
becomes freely transferable or is no longer subject to a substantial risk of
forfeiture under Code Section 83 and the Treasury Regulations thereunder;

(3) Amounts realized from the sale, exchange or other disposition of stock
acquired under a statutory stock option (within the meaning of Treasury
Regulation Section 1.421-1(b));

(4) Other amounts which receive special tax benefits, such as, for example,
premiums for group-term life insurance, to the extent such amounts are not
includible in the gross income of the Member and are not salary reduction
amounts under Code Section 125; and

(5) Other items of remuneration that are similar to the items listed above in
clauses (ii)(1) through (4).

The foregoing notwithstanding, for purposes of this Section, Compensation shall
not exceed the limitation under Code Section 401(a)(17)(A), as adjusted for
cost-of-living increases pursuant to Code Section 401(a)(17)(B), but shall not
be limited to the earliest payments made to or on behalf of a Member with
respect to a Limitation Year.

 

54



--------------------------------------------------------------------------------

Exhibit 10.24

 

(d) Annual Additions: With respect to each Limitation Year, to the extent
allocated to a Member’s Account in accordance with the timing rules of Treasury
Regulation Section 1.415(c)-1(b)(6), the total of the Member’s Employer
Contributions, Pre-Tax Contributions, After-Tax Contributions, Forfeitures,
amounts described in Code Sections 415(l) and 419A(d)(2), and amounts allocated
to a Member’s Account under a corrective amendment that complies with the
requirements of Treasury Regulation Section 1.401(a)(4)-11(g); but excluding
Catch-Up Contributions made pursuant to Section 4.1(C), Rollover Contributions
contributed pursuant to Section 4.7, restorative payments described in Treasury
Regulation Section 1.415(c) 1(b)(2)(ii)(C), Excess Deferrals distributed in
accordance with Section 4.1 and Treasury Regulation Section 1.402(g)-1(e)(2) or
(3), and such other amounts specifically excluded under Treasury Regulation
Section 1.415(c)-1(b)(3). Contributions made with respect to Qualified Military
Service in accordance with Section 3.12 shall be considered an Annual Addition
for the Limitation Year to which the Contribution relates.

12.3 Prospective Reduction of Member Contributions: If during a Limitation Year
the Committee determines that the Maximum Permissible Amount will be exceeded
for the Limitation Year, the Pre-Tax and/or After-Tax Contribution elections of
affected Members may be (but is not required to be) reduced by the Committee on
a temporary and prospective basis in such manner as the Committee will
determine.

12.4 Excess Amounts and EPCRS: To the extent a Member’s Annual Additions for a
Limitation Year exceed the Member’s Maximum Permissible Amount, except as
otherwise permitted under the Treasury Regulations or other guidance issued by
the Internal Revenue Service, such result shall be corrected in accordance with
procedures available under the Internal Revenue Service’s Employee Plans
Compliance Resolution System in effect at the time of the correction.

 

55



--------------------------------------------------------------------------------

Exhibit 10.24

 

ARTICLE XIII

TOP-HEAVY PLAN REQUIREMENTS

13.1 General Rule: For any Plan Year for which the Plan is a Top-Heavy Plan, as
defined in Section 13.7, despite any other provisions of the Plan to the
contrary, the Plan shall be subject to the provisions of this Article XIII.

13.2 Vesting Provisions: Each Member who has completed an Hour of Service after
the Plan becomes top heavy and while the Plan is top heavy and who has completed
the vesting service specified in the following table shall be vested in his
Account under the Plan at least as rapidly as is provided in the following
schedule; except that the vesting provision set forth in Section 7.4 shall be
used at any time in which it provides for more rapid vesting:

 

Years of Vesting Service

   Vested Percent  

Less than 2 years

   0 % 

2

   20 % 

3

   40 % 

4

   60 % 

5

   80 % 

6 or more

   100 % 

If an Account becomes vested by reason of the application of the preceding
schedule, it may not thereafter be forfeited by reason of reemployment after
retirement pursuant to a suspension of benefits provision, by reason of
withdrawal of any mandatory employee contributions to which Employer
Contributions were keyed or for any other reason. If the Plan subsequently
ceases to be top heavy, the preceding schedule shall continue to apply with
respect to any Member who had at least three years of service (as defined in
Treasury Regulation Section 1.411(a) 8T(b)(3)) as of the close of the last year
that the Plan was top heavy, except that each Member whose vested percentage in
his Account is determined under such amended schedule and who has completed at
least three years of service with the Employer, may elect, during the election
period, to have the vested percentage in his Account determined without regard
to such amendment if his vested percentage under the Plan as amended is, at any
time, less than such percentage determined without regard to such amendment. For
all other Members, the vested percentage of their Accounts prior to the date the
Plan ceases to be top heavy shall not be reduced, but future increases in the
vested percentage shall be made only in accordance with the vesting provision
set forth in Section 7.4.

13.3 Minimum Contribution Percentage: Each Member who is (i) a Non-Key Employee,
as defined in Section 13.7, and (ii) employed on the last day of the Plan Year
shall be entitled to have contributions and forfeitures (if applicable)
allocated to his Account of not less than 3% (the “Minimum Contribution
Percentage”) of the Member’s Compensation. This minimum allocation percentage
shall be provided without taking a Non-Key Employee’s Pre-Tax Contributions into
account. Even a Non-Key Employee who has completed less than 1,000 Hours of
Service shall receive a Minimum Contribution Percentage, provided that such
Non-Key Employee has not terminated Service by the last day of the Plan Year. A
Non-Key Employee may not fail to receive a Minimum Contribution Percentage
because of a failure to receive a

 

56



--------------------------------------------------------------------------------

Exhibit 10.24

 

specified minimum amount of compensation or a failure to make mandatory employee
or elective contributions. This Minimum Contribution Percentage will be reduced
for any Plan Year to the percentage at which contributions (including pre tax
contributions and forfeitures, if applicable) are made or are required to be
made under the Plan for the Plan Year for the Key Employee for whom such
percentage is the highest for such Plan Year. For this purpose, the percentage
with respect to a Key Employee will be determined by dividing the Contributions
(including Pre-Tax Contributions and forfeitures if applicable) made for such
Key Employee by his total compensation (as defined in Section 415(c)(3) of the
Code) not in excess of $220,000 for the Plan Year, with such amount
automatically adjusted in the same manner as the amount set forth in
Section 13.4 below.

Contributions considered under the first paragraph of this Section 13.3 shall
include Employer Contributions under the Plan and under all other defined
contribution plans required to be included in an Aggregation Group (as defined
in Section 13.7), but will not include Employer Contributions under any plan
required to be included in such aggregation group if the plan enables a defined
benefit plan required to be included in such group to meet the requirements of
the Code prohibiting discrimination as to contributions in favor of employees
who are officers, shareholders, or the highly compensated or prescribing the
minimum participation standards. If the highest rate allocated to a Key Employee
for a year in which the Plan is top heavy is less than 3%, amounts contributed
as a result of a salary reduction agreement must be included in determining
Contributions made on behalf of Key Employees.

Employer Matching Contributions shall be taken into account for purposes of
satisfying the Minimum Contribution Percentage of this Section. The preceding
sentence shall apply with respect to matching contributions under the Plan or,
if the Plan provides that the Minimum Contribution Percentage shall be met in
another plan, such other plan. Employer Matching Contributions that are used to
satisfy the Minimum Contribution Percentage shall be treated as matching
contributions for purposes of the actual contribution percentage test and other
requirements of Section 401(m) of the Code.

Contributions considered under this Section shall not include any contributions
under the Social Security Act or any other federal or state law.

13.4 Limitation on Compensation: The annual compensation of a Member taken into
account under this Article XIII for purposes of computing benefits under the
Plan shall not exceed $220,000, with such amount adjusted automatically for each
Plan Year to the amount prescribed by the Secretary of the Treasury or his
delegate pursuant to Section 401(a)(17)(B) of the Code and regulations for the
calendar year in which such Plan Year commences.

13.5 Coordination With Other Plans: In the event that another defined
contribution or defined benefit plan maintained by a Considered Company provides
contributions or benefits on behalf of Members in the Plan, such other plan
shall be treated as a part of the Plan pursuant to principles prescribed by
applicable Treasury Regulations or Internal Revenue Service rulings to determine
whether the Plan satisfies the requirements of Sections 13.2, 13.3 and 13.4, and
to avoid inappropriate omissions or inappropriate duplication. If a Member is
covered both by a top heavy defined benefit plan and a top heavy defined
contribution plan, a comparability analysis (as prescribed by Revenue Ruling
81-202 or any successor ruling) shall be performed in

 

57



--------------------------------------------------------------------------------

Exhibit 10.24

 

order to establish that the plans are providing benefits at least equal to the
defined benefit minimum. Such determination shall be made upon the advice of
counsel by the Committee, which shall, if necessary, cause benefits or
contributions to be made sufficient.

13.6 Distributions to Certain Key Employees: Notwithstanding any other provision
of the Plan to the contrary, the entire interest in the Plan of each Member who
is a Key Employee and a “5% Owner” (as defined in Section 13.7(4)) in the
calendar year in which such individual attains age 70 1/2 shall be distributed
to such Member not later than April 1 following the calendar year in which such
individual attains age 70 1/2.

13.7 Determination of Top-Heavy Status: The Plan shall be a Top-Heavy Plan for
any Plan Year if, as of the Determination Date, the aggregate of the Accounts
under the Plan (determined as of the Valuation Date) for Members (including
former Members) who are Key Employees exceeds 60% of the aggregate of the
Accounts of all Members, excluding former Key Employees, or if the Plan is
required to be in an Aggregation Group, any such Plan Year in which such group
is a Top-Heavy Group. In determining Top-Heavy status, if an individual has not
performed one Hour of Service for any Considered Company at any time during the
1-year period ending on the Determination Date, any accrued benefit for such
individual and the aggregate accounts of such individual shall not be taken into
account.

For purposes of this Section, the capitalized words have the following meanings:

(1) “Aggregation Group” means the group of plans, if any, that includes both the
group of plans required to be aggregated and the group of plans permitted to be
aggregated. The group of plans required to be aggregated (the “required
aggregation group”) includes:

(i) Each plan of a Considered Company in which a Key Employee is a Member in the
Plan Year containing the Determination Date; and

(ii) Each other plan, including collectively bargained plans, of a Considered
Company which, during this period, enables a plan in which a Key Employee is a
Member to meet the requirements of Section 401(a)(4) or 410 of the Code.

The group of plans that are permitted to be aggregated (the “permissive
aggregation group”) includes the required aggregation group plus one or more
plans of a Considered Company that is not part of the required aggregation group
and that the Considered Company certifies as a plan within the permissive
aggregation group. Such plan or plans may be added to the permissive aggregation
group only if, after the addition, the aggregation group as a whole continues to
satisfy the requirements of Sections 401(a)(4) and 410 of the Code.

(b) “Considered Company” means the Employer or an Affiliate.

(c) “Determination Date” means the last day of the immediately preceding Plan
Year.

 

58



--------------------------------------------------------------------------------

Exhibit 10.24

 

(d) “Key Employee” means any Employee or former Employee (including any deceased
Employee) under the Plan who, at any time during the Plan Year that includes the
Determination Date, is or was one of the following:

(i) An officer of a Considered Company having an annual compensation greater
than $130,000 (as adjusted under Section 416(i)(1) of the Code);

(ii) A person who owns (or is considered as owning, within the meaning of the
constructive ownership rules of Section 416(i)(1)(B)(iii) of the Code) more than
5% of the outstanding stock of a Considered Company or stock possessing more
than 5% of the combined voting power of all stock of the Considered Company (a
“5% Owner”); or

(iii) A person who has an annual compensation from the Considered Company of
more than $150,000 and who owns (or is considered as owning within the meaning
of the constructive ownership rules of Section 416(i)(1)(B) of the Code) more
than 1% of the outstanding stock of the Considered Company or stock possessing
more than 1% of the total combined voting power of all stock of the Considered
Company (a “1% Owner”).

For purposes of this subsection (4), (i) whether an individual is an officer
shall be determined by the Considered Company on the basis of all the facts and
circumstances, such as an individual’s authority, duties, and term of office,
not on the mere fact that the individual has the title of an officer, (ii) for
any Plan Year, no more than 50 Employees (or if less, the greater of 3 or 10% of
the Employees) shall be treated as officers, (iii) a Beneficiary of a Key
Employee shall be treated as a Key Employee; (iv) in the case of a 5% or 1%
Owner determination, each Considered Company is treated separately in
determining ownership percentages, but all such Considered Companies shall be
considered a single employer in determining the amount of compensation, and
(v) compensation means all items includable as compensation for purpose of
applying the limitations on annual additions to a Member’s account in a defined
contribution plan and the maximum benefit payable under a defined benefit plan
under Section 415(c)(3) of the Code. The determination of who is a Key Employee
shall be made in accordance with Section 416(i)(1) of the Code and the
applicable regulations and other guidance of general applicability issued
thereunder.

(e) “Non-Key Employee” means any Employee (and any Beneficiary of an Employee)
who is not a Key Employee. In any case where an individual is a Non-Key Employee
with respect to an applicable plan but was a Key Employee with respect to such
plan for any prior Plan Year, any accrued benefit and any account of such
Employee shall be altogether disregarded.

(f) “Top-Heavy Group” means the Aggregation Group if, as of the applicable
Determination Date, the sum of the present value of the cumulative accrued
benefits for Key Employees under all defined benefit plans included in the
Aggregation Group plus the aggregate of the accounts of Key Employees under all
defined contribution plans

 

59



--------------------------------------------------------------------------------

Exhibit 10.24

 

included in the Aggregation Group exceeds 60% of the sum of the present value of
the cumulative accrued benefits for all employees (excluding former Key
Employees), as provided in paragraph (a) below, under all such defined benefit
plans plus the aggregate accounts for all employees (excluding former Key
Employees), as provided in paragraph (a) below, under all such defined
contribution plans. In determining Top-Heavy status, if an individual has not
performed one Hour of Service for any Considered Company at any time during the
1-year period ending on the Determination Date, any accrued benefit for such
individual and the aggregate accounts of such individual shall not be taken into
account. If the Aggregation Group that is a Top-Heavy Group is a required
aggregation group, each plan in the group will be a Top-Heavy Plan. If the
Aggregation Group that is a Top-Heavy Group is a permissive aggregation group,
only those plans that are part of the required aggregation group will be treated
as Top-Heavy Plans. If the Aggregation Group is not a Top-Heavy Group, no plan
within such group will be a Top-Heavy Plan.

In determining whether the Plan constitutes a Top-Heavy Plan, the Committee (or
its agent) will make the following adjustments:

(i) When more than one plan is aggregated, the Committee shall determine
separately for each plan as of each plan’s Determination Date the present value
of the accrued benefits (for this purpose using the actuarial assumptions set
forth in the applicable plan or account balance) or account balance, including
distributions to Key Employees and all employees. The results shall then be
aggregated by adding the results of each plan as of the Determination Dates for
such plans that fall within the same calendar year. The combined results shall
indicate whether or not the plans so aggregated are Top-Heavy Plans.

(ii) In determining the present value of the cumulative accrued benefit (for
this purpose using the actuarial assumptions set forth in the applicable pension
plan) or the amount of the account of any employee, such present value or
account balance shall be increased by the amount in dollar value of the
aggregate distributions made with respect to the employee under the Plan and any
plan aggregated with the Plan under Section 416(g)(2) of the Code during the
1-year period ending on the Determination Date. The preceding sentence shall
also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under
Section 416(g)(2)(A)(i) of the Code. In the case of a distribution made for a
reason other than severance from employment, death, or disability, this
provision shall be applied by substituting “5-year period” for “1-year period.”
The amounts will include distributions to employees representing the entire
amount credited to their accounts under the applicable plan. The accrued
benefits and accounts of any individual who has not performed services for a
Considered Company during the 1-year period ending on the Determination Date
shall not be taken into account.

 

60



--------------------------------------------------------------------------------

Exhibit 10.24

 

(iii) Further, in making such determination, such present value or such account
balance shall include any rollover contribution (or similar transfer), as
follows:

(1) If the Rollover Contribution (or similar transfer) is “unrelated” (both
initiated by the employee and made to or from a plan maintained by another
employer who is not a Considered Company), the plan providing the distribution
shall include such distribution in the present value of such account; the plan
accepting the distribution shall not include such distribution in the present
value of such account unless the plan accepted it before December 31, 1983; and

(2) If the Rollover Contribution (or similar transfer) is “related” (either not
initiated by the employee or made from a plan maintained by another Considered
Company), the plan making the distribution shall not include the distribution in
the present value of such account; and the plan accepting the distribution shall
include such distribution in the present value of such account.

(g) “Valuation Date” means, for purposes for determining the present value of an
accrued benefit as of the Determination Date, the date determined as of the most
recent valuation date which is within a 12-month period ending on the
Determination Date. For the first plan year of a plan, the accrued benefit for a
current employee shall be determined either (i) as if the individual terminated
service as of the Determination Date or (ii) as if the individual terminated
service as of the Valuation Date, but taking into account the estimated accrued
benefit as of the Determination Date. The Valuation Date shall be determined in
accordance with the principles set forth in Q&A T 25 of Treasury Regulation
Section 1.416-1.

Except as otherwise provided in this Section, for purposes of this Article,
“Compensation” shall have the meaning given to it in Section 12.2(c) of the
Plan.

 

61



--------------------------------------------------------------------------------

Exhibit 10.24

 

ARTICLE XIV

TESTING OF CONTRIBUTIONS

14.1 Definitions: For purposes of this Article XIV, the following terms, when
capitalized, shall be defined as:

(a) “Actual Contribution Percentage” or “ACP” shall mean, with respect to a Plan
Year, for a specified group of Employees (either Highly Compensated Employees or
non-Highly Compensated Employees) the average of the ratios, calculated
separately for each Employee, of:

(i) The sum of the Aggregate Contributions paid under the Plan on behalf of each
Employee for a Plan Year that are made on account of the Employee’s
Contributions for the Plan Year, which are allocated to the Employee’s Account
during such Plan year, and are paid to the Trust no later than the end of the
next following Plan Year; over

(ii) The Employee’s Compensation for such Plan Year.

An Employee’s Actual Contribution Percentage shall be determined after
determining his Excess Deferrals and Excess Contributions, if any. The Actual
Contribution Percentage of an eligible Employee who does not have any Aggregate
Contributions for a Plan Year is zero. The individual ratios and Actual
Contribution Percentages shall be calculated to the nearest 1/100 of 1% of an
Employee’s Compensation.

(b) “Actual Deferral Percentage” or “ADP” shall mean, with respect to a Plan
Year, for a specified group of Employees (either Highly Compensated Employees or
non-Highly Compensated Employees) the average of the ratios, calculated
separately for each Employee, of:

(i) The amount of Employer Contributions actually paid to the Plan on behalf of
each such Employee for a Plan Year that relate to Compensation that either would
have been received by the Employee in such Plan Year (but for the deferral
election) or are attributable to services performed by the Employee in the Plan
Year and would have been received by the Employee within 2 1/2 months after the
close of the Plan Year (but for the deferral election) and which are allocated
to the Employee’s Account and are paid to the Trust no later than the end of the
next following Plan Year; over

(ii) The Employee’s Compensation for such Plan Year.

The Actual Deferral Percentage of an eligible Employee who does not have any
Employer Contributions for a Plan Year is zero. The individual ratios and Actual
Deferral Percentages shall be calculated to the nearest 1/100 of 1% of an
Employee’s Compensation.

(c) “Aggregate Contributions” shall mean, as applicable, any of the following:
(i) After-Tax Contributions; (ii) Employer Matching Contributions; (iii) QNECs
that have

 

62



--------------------------------------------------------------------------------

Exhibit 10.24

 

not been included in the ADP test; and (iv) Pre-Tax Contributions that are not
needed to satisfy the ADP test for the current Plan Year, provided such test is
satisfied before and after such Pre-Tax Contributions have been included in the
ACP test for the current Plan Year. Aggregate Contributions shall not include
(a) Employer Matching Contributions that are forfeited either to correct Excess
Aggregate Contributions or because the contributions to which they relate are
Excess Deferrals, Excess Contributions or Excess Aggregate Contributions, or
(b) Employer Matching Contributions made pursuant to Code Section 414(u) by
reason of a Member’s qualified military service.

(d) “Compensation” shall mean the Employee’s total Compensation for services
rendered to an Employer during the Plan Year and, unless the Committee elects
otherwise, the Employee’s Pre-Tax Contributions for the Plan Year and any
amounts not currently included in the Employee’s gross income by reason of the
application of Section 125 or 132(f)(4) of the Code.

(e) “Employee” shall mean each Employee eligible to participate in the Plan in
accordance with Section 3.1 of the Plan, including each eligible Employee who
does not elect to make Pre-Tax Contributions and/or After-Tax Contributions and
who is an “eligible employee,” as defined in Treasury Regulation
Section 1.401(k)6.

(f) “Employer Contributions” shall mean, as applicable, any of the following:
(i) Pre-Tax Contributions, including any Excess Deferrals made by Highly
Compensated Employees, but excluding Catch-Up Contributions and any Pre-Tax
Contributions made pursuant to Code Section 414(u) by reason of a Member’s
qualified military service, and (ii) QNECs that have not been used to satisfy
the ACP test for the current Plan Year.

(g) “Employer Matching Contributions” shall mean the amounts contributed to the
Trust Fund by the Employer pursuant to Section 4.4.

(h) “Excess Aggregate Contributions” shall mean, with respect to any Plan Year,
the excess of:

(i) The sum of the Aggregate Contributions actually taken into account in
computing the ACP of Highly Compensated Employees for such Plan Year; minus

(ii) The maximum amount of Aggregate Contributions permitted by the ACP test for
the Plan Year (determined by hypothetically reducing contributions made on
behalf of Highly Compensated Employees in order of their ACP beginning with the
highest of such percentages).

(i) “Excess Contributions” shall mean, with respect to any Plan Year, the excess
of:

(i) The sum of the Employer Contributions actually taken into account in
computing the ADP of Highly Compensated Employees for such Plan Year; minus

 

63



--------------------------------------------------------------------------------

Exhibit 10.24

 

(ii) The maximum amount of such Employer Contributions permitted by the ADP test
for the Plan Year (determined by hypothetically reducing contributions made on
behalf of Highly Compensated Employees in order of their ADP, beginning with the
highest of such percentages).

(j) “Excess Deferrals” shall have the meaning provided in Section 4.1 of the
Plan.

(k) “Highly Compensated Employee” shall mean any Employee and any employee of an
Affiliate who is a highly compensated employee under Section 414(q) of the Code,
including any Employee and any employee of an Affiliate who was a “5% owner” (as
defined in Code Section 416(i)) during the current Plan Year or prior Plan Year
or who received Compensation during the prior Plan Year in excess of $100,000,
or such other amount as determined by the Secretary of the Treasury or his
delegate, excluding Employees described in Code Section 414(q)(8). In
determining an Employee’s status as a Highly Compensated Employee within the
meaning of Section 414(q), the entities set forth in Treasury Regulation
Section 1.414(q) 1T Q&A 6(a)(1) through (4) must be taken into account as a
single employer. A former Employee shall be treated as a Highly Compensated
Employee if (i) such former Employee was a Highly Compensated Employee when he
separated from Service or (ii) such former Employee was a Highly Compensated
Employee in Service at any time after attaining age 55.

(l) “QNECs” shall mean qualified non-elective contributions, as defined in
Treasury Regulation Sections 1.401(k) and 1.401(m), that may be made for a Plan
Year in any amount necessary to satisfy or help to satisfy the Actual Deferral
Percentage limit in Section 14.2 of the Plan or the Contribution Percentage
limit in Section 14.4 of the Plan.

14.2 Actual Deferral Percentage Test: The ADP for the eligible Highly
Compensated Employees for the Plan Year shall not exceed the greater of (1) or
(2), as follows:

(a) The ADP for the eligible non-Highly Compensated Employees times 1.25; or

(b) The lesser of (i) the ADP for the eligible non-Highly Compensated Employees
times 2.0 or (ii) the ADP for the eligible non-Highly Compensated Employees plus
two percentage (2%) points.

The Plan applies the Actual Deferral Percentage test using the “current year
testing method” described in Treasury Regulation Section 1.401(k)-2 for Highly
Compensated Employees and non-Highly Compensated Employees. The ADP for any
Highly Compensated Employee who is eligible to have Pre-Tax Contributions
allocated to his account under two or more plans described in Section 401(k) of
the Code that are maintained by an Employer or an Affiliate in addition to this
Plan shall be determined as if the total of all such contributions were made
under a single plan. If a Highly Compensated Employee participates in two or
more plans that have different plan years, all Pre-Tax Contributions made during
the Plan Year under all

 

64



--------------------------------------------------------------------------------

Exhibit 10.24

 

such arrangements shall be aggregated. In the event this Plan satisfies the
requirements of Code Section 401(k), 401(a)(4), or 410(b) only if aggregated
with one or more other plans, or if one or more other plans satisfy the
requirements of such Sections of the Code only if aggregated with this Plan,
then this Section shall be applied by determining the ADP of Employees as if all
such plans were a single plan. Plans may be aggregated in order to satisfy Code
Section 401(k) only if they have the same plan year and use the same ADP testing
method.

The Employer, in its sole discretion, may elect to make QNECs for any Plan Year
in any amount it determines is necessary to satisfy or contribute to satisfying
the Actual Deferral Percentage test set forth in this Section 14.2 or the Actual
Contribution Percentage test set forth in Section 14.4 of the Plan. QNECs may be
used in lieu of, or in conjunction with, the distributions described in
Section 14.3 or the forfeitures described in Section 14.5 of the Plan. QNECs
shall be allocated in a manner determined by the Employer, in accordance with
Treasury Regulation Section 1.401(a)(4)-2, among the Pre-Tax Contribution
Accounts (as defined in Section 1.31) of non-Highly Compensated Employees who
were eligible to make Pre-Tax Contributions during the Plan Year for which the
QNECs are made at any time during the Plan Year or no later than 12 months after
the end of the Plan Year. QNECs shall be considered Pre-Tax Contributions and
shall be subject to the same limitations as to withdrawal and distribution as
Pre-Tax Contributions. QNECs shall be nonforfeitable and 100% vested at all
times. Any portion of the QNECs taken into account for purposes of the Actual
Contribution Percentage test in Section 14.4, may not be taken into account for
purposes of the Actual Deferral Percentage test in this Section 14.2. QNECs must
satisfy the non-disproportionate contributions requirements of Treasury
Regulation Sections 1.401(k)2(a)(6)(iv) and 1.401(m)2(a)(6)(4).

14.3 Excess Contributions: If neither of the tests described in (1) or (2) of
Section 14.2 is satisfied, and the Employer decides not to make QNECs as a
corrective measure, then Excess Contributions, plus any income and minus any
loss attributable thereto, of certain Highly Compensated Employees will be
distributed and shall be considered taxable income to such Highly Compensated
Employees. Excess Contributions are allocated to the Highly Compensated
Employees with the largest amount of Pre-Tax Contributions taken into account in
calculating the ADP test for the year in which the excess arose, beginning with
the Highly Compensated Employee with the largest amount of such Pre-Tax
Contributions and continuing in descending order until all of the Excess
Contributions have been allocated. To the extent a Highly Compensated Employee
has not reached his Catch-Up Contribution limit under the Plan, Excess
Contributions shall be allocated to such Highly Compensated Employee as Catch Up
Contributions (not to exceed the Catch-Up Contribution limit) and such
contributions will not be treated as Excess Contributions.

The amount of Excess Contributions allocated to each Highly Compensated
Employee, plus any income and minus any losses calculated up to the date of the
distribution, and minus the amount of any Excess Deferrals previously
distributed, will be distributed to the affected Highly Compensated Employees as
soon as administratively feasible but in no event later than 12 months following
the end of such Plan Year during which the Excess Contributions were made.

Effective as of January 1, 2008, the income and loss attributable to a Highly
Compensated Employee’s Excess Contributions for the Plan Year shall be the
income or loss

 

65



--------------------------------------------------------------------------------

Exhibit 10.24

 

attributable to the Highly Compensated Employee’s Pre-Tax Contribution Account
for the Plan Year multiplied by a fraction, the numerator of which is the Excess
Contributions and the denominator of which is the amount of the Highly
Compensated Employee’s Pre-Tax Contributions Account balance as of the beginning
of the Plan Year plus the Employee’s Pre-Tax Contributions to the Account during
the Plan Year.

If distributions are made under this Section 14.3, the Actual Deferral
Percentage is treated as meeting the nondiscrimination test of Section 401(k)(3)
of the Code, regardless of whether the Actual Deferral Percentage, if
recalculated after such distributions, would satisfy Section 401(k)(3) of the
Code. The above procedures are used for purposes of distributing Excess
Contributions under Section 401(k)(8)(A)(i) of the Code. Excess Contributions
shall be treated as Annual Additions under Section 12.2(d) of the Plan.

14.4 Actual Contribution Percentage Test: The Contribution Percentage for the
eligible Employees for any Plan Year who are Highly Compensated Employees shall
not exceed the greater of (1) or (2), as follows:

(a) The ACP for the eligible non-Highly Compensated Employees times 1.25; or

(b) The lesser of (i) the ACP for the eligible non-Highly Compensated Employees
times 2.0 or (ii) the ACP for non-Highly Compensated Employees plus two
percentage (2%) points.

The Plan applies the Actual Contribution Percentage test using the “current year
testing method” described in Treasury Regulation Section 1.401(m)-2 for Highly
Compensated Employees and non-Highly Compensated Employees. In computing the
Actual Contribution Percentage, the Employer may elect to take into account
Pre-Tax Contributions and QNECs made under this Plan or any other plan of the
Employer to the extent that (i) Pre-Tax Contributions and/or QNECs used for
purposes of calculating the ADP test are not used for purposes of calculating
the ACP test, and (ii) Pre-Tax Contributions, including those treated as
Aggregate Contributions for purposes of calculating the Actual Contribution
Percentage, satisfy the requirements of Code Section 401(k)(3). The ACP for any
Highly Compensated Employee who is eligible to have Aggregate Contributions
allocated to his account under two or more plans described in Section 401(a) or
401(k) of the Code that are maintained by an Employer or an Affiliate in
addition to this Plan shall be determined as if the total of all such
contributions were made under a single plan. If a Highly Compensated Employee
participates in two or more such plans or arrangements that have different plan
years, all Aggregate Contributions made during the Plan Year under all such
plans and arrangements shall be aggregated.

For purposes of determining whether the ACP limits of this Section 14.4 are
satisfied, all Aggregate Contributions that are made under two or more plans
that are aggregated for purposes of Code Section 401(a)(4) or 410(b) are to be
treated as made under a single plan, and if two or more plans are permissively
aggregated for purposes of Code Section 401(m), the aggregated plans must also
satisfy Code Sections 401(a)(4) and 410(b) as though they were a single plan.
Plans may be aggregated in order to satisfy Code Section 401(m) only if they
have the same Plan Year and use the same ACP testing method.

 

66



--------------------------------------------------------------------------------

Exhibit 10.24

 

14.5 Excess Aggregate Contributions: If neither of the tests described in (1) or
(2) of Section 14.4 is satisfied, and the Employer decides not to make QNECs as
a corrective measure, Excess Aggregate Contributions, plus any income and minus
any loss attributable thereto, shall be forfeited no later than 12 months after
the close of a Plan Year to Members to whose accounts such Excess Aggregate
Contributions were allocated. Excess Aggregate Contributions are allocated to
the Highly Compensated Employees with the largest Aggregate Contributions taken
into account in calculating the ACP test for the year in which the excess arose,
beginning with the Highly Compensated Employee with the largest amount of such
Aggregate Contributions and continuing in descending order until all the Excess
Aggregate Contributions have been allocated. Excess Aggregate Contributions
shall be treated as Annual Additions under the Plan.

Effective as of January 1, 2008, the income or loss attributable to the Highly
Compensated Employee’s Excess Aggregate Contributions for the Plan Year shall be
the income or loss attributable to the Highly Compensated Employee’s Employer
Contribution Account (as defined in Section 1.17) and After Tax Contribution
Account for the Plan Year multiplied by a fraction, the numerator of which is
the Excess Aggregate Contribution, and the denominator of which is the amount of
the Highly Compensated Employee’s Employer Contribution Account and After Tax
Contribution Account without regard to any income or loss occurring during such
Plan Year.

Any forfeiture of Excess Aggregate Contributions shall be applied to reduce
Employer Matching Contributions for the Plan Year in which the excess arose.
Should the amount of forfeited Excess Aggregate Contributions exceed the amount
of Employer Matching Contributions needed for the Plan Year, such forfeitures
shall be allocated, after all other forfeitures under the Plan, to the Employer
Contribution Accounts of each non-Highly Compensated Employee who made Pre-Tax
Contributions to the Plan, in the ratio that each such Employee’s Pre-Tax
Contributions for the Plan Year bears to the total Pre-Tax Contributions of all
such Employees for such Plan Year.

If forfeitures are made under this Section 14.5, the Actual Contribution
Percentage test is treated as meeting the nondiscrimination test of
Section 401(m)(2) of the Code, regardless of whether the Actual Contribution
Percentage, if recalculated after such forfeitures, would satisfy
Section 401(m)(2) of the Code. Excess Aggregate Contributions shall be treated
as Annual Additions under Section 12(III)(8) of the Plan.

 

67



--------------------------------------------------------------------------------

Exhibit 10.24

 

IN WITNESS WHEREOF, the Company has executed these presents as evidenced by the
signatures affixed hereto of its officers hereunto duly authorized, and by its
corporate seal being affixed hereto, in a number of copies, all of which shall
constitute but one and the same instrument which may be sufficiently evidenced
by any such executed copy hereof, this 8th day of December, 2009, but effective
as of January 1, 2009.

 

CABOT OIL & GAS CORPORATION By  

/s/ Abraham D. Garza

 

Vice President, Human Resources

 

ATTEST:

/s/ Lisa A. Machesney

Vice President, Managing Counsel and Corporate Secretary [SEAL]

 

68



--------------------------------------------------------------------------------

Exhibit 10.24

 

APPENDIX A

Vesting of Certain Employees Upon Termination of Employment

The following Employees who, upon termination of employment with the Company,
(i) are eligible to receive benefits under the following severance plans and
(ii) if required by the applicable severance plan, sign a valid waiver and
release shall be fully vested in their benefits under the Plan.

 

1. Severance Plans 507 through 574

 

69